UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2014 Commission File Number:333-182072 Hunt Mining Corp. (Exact name of Registrant as specified in its charter) British Columbia (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 23800 East Appleway Ave. Liberty Lake, WA99019 (509)-290-5659 (Address of principal executive offices) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class Name on each exchange on which registered Not Applicable Not Applicable Securities to be registered pursuant to Section 12(g) of the Act: Common Shares, without par value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: Not Applicable Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report.146,494,823 Common Shares, no par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes []No [ X ] If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934.Yes []No [ X ] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 12 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past ninety days. Yes [ X ]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes []No [ X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer[]Accelerated filer[]Non-accelerated filer[ X ] Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP []International Financial Reporting standards as issuedOther [] by the International Accounting Standards Board [ X ] If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow: Item 17 []Item 18 [ ] If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes []No [ X ] N/A Index to Exhibits on Page 43 TABLE OF CONTENTS PART I 3 Item 1. Identity of Directors, Senior Management and Advisers. 3 Item 2. Offer Statistics and Expected Timetable. 4 Item 3. Key Information 4 Item 4. Information on the Company 12 Item 4A.Unresolved Staff Comments 12 Item 5.Operating and Financial Review and Prospects 12 Item 6.Directors, Senior Management and Employees 14 Item 7.Major Shareholders and Related Party Transactions 19 Item 8.Financial Information 21 Item 9.The Offer and Listing 22 Item 10.Additional Information 23 Item 11.Quantitative and Qualitative Disclosures About Market Risk 35 Item 12.Description of Securities Other Than Equity Securities 39 PART II 37 Item 13.Defaults, Dividend Arrearages and Delinquencies 37 Item 14.Material Modifications to the Rights of Security Holders and Use of Proceeds 37 Item 15.Controls and Procedures 37 Item 16.[Reserved] 37 Item 16A.Audit Committee Financial Expert 38 Item 16B.Code of Ethics 38 Item 16C.Principal Accountant Fees and Services 38 Item 16D.Exemptions from the Listing Standards for Audit Committees 38 Item 16E.Purchases of Equity Securities by the Issuer and Affiliated Purchasers 38 Item 16F.Changes in Registrant’s Certifying Accountant 39 Item 16G.Corporate Governance 40 Item 16H.Mine Safety Disclosure 40 PART III 40 Item 17.Financial Statements 40 Item 18.Financial Statements 40 Item 19.Exhibits 40 1 INTRODUCTION Hunt Mining Corp (“Hunt Mining”) was incorporated on January 10, 2006 under the laws of Alberta, Canada.On November 6, 2013, the Company announced that effective November 6, 2013, it had continued from the Province of Alberta to the Province of British Columbia pursuant to a special resolution passed by shareholders of the Corporation at the annual and special meeting of shareholders held on November 5, 2013.We are, together with our subsidiaries, engaged in the exploration of mineral properties in Santa Cruz province, Argentina. We were initially listed on the TSX Venture Exchange (“TSXV”) as a Capital Pool Company within the meaning ascribed by TSXV Policy 2.4, as “Sinomar Capital Corporation”.On December 23, 2009, we completed our Qualifying Transaction by acquiring all of the issued and outstanding shares of Cerro Cazador, S.A., an Argentine mineral exploration company, in a reverse takeover transaction.We were a shell company until we completed the acquisition.We subsequently changed our name to Hunt Mining Corp. We are a reporting issuer under the securities legislation of British Columbia, Alberta, Saskatchewan, Manitoba, Ontario, New Brunswick, Nova Scotia, Prince Edward Island and Newfoundland.Our common shares are listed on the TSXV under the symbol HMX.V. Our offices are located at:23800 East Appleway Ave., Liberty Lake, WA 99019. The Company qualifies as an “emerging growth company”, as defined in section 3(a) of the U.S. Securities Exchange Act of 1934 (as amended by the U.S. “Jumpstart Our Business Startups Act (the “JOBS Act”), enacted on April 5, 2012). The Company will continue to qualify as an “emerging growth company” until such time as the Company produces more than US$1 billion in gross revenue, the Company issues more than US$1 billion in non-convertible debt within a three-year period, the Company is deemed to be a “large accelerated filer”, or more than five years elapse from the time of its initial public offering in the United States. The Company expects that it will continue to qualify as an emerging growth company for the foreseeable future.As an emerging growth company, the Company is exempt from the requirements of section 404(b) of the Sarbanes-Oxley Act, meaning that the Company is exempt from the requirement to obtain an external audit of its internal controls over financial reporting. BUSINESS OF HUNT MINING CORP. Hunt Mining is a mineral company engaged in the acquisition and exploration of mineral properties. 2 There are no known proven reserves of minerals on Hunt Mining’s properties. All of the Company's properties are currently at the exploration stage. The Company does not have any commercially producing mines or sites, nor is the Company in the process of developing any commercial mines or sites. Other than minimal revenue derived from operator’s fees received from its former exploration partner, the Company has not reported any revenue from operations since incorporation.As such, Hunt Mining is defined as an “exploration-stage company”. NOTE REGARDING FORWARD-LOOKING STATEMENTS This Annual Report contains “forward-looking statements” within the meaning of section 21E of the United States Securities Exchange Act of 1934, as amended (the “Exchange Act”), which represent expectations or beliefs of the Company about future events.Any statements that are not statements of historical facts may be deemed to be forward-looking statements. These statements appear in a number of different places in this Annual Report and, in some cases, can be identified by words such as “anticipates”, “estimates”, “projects”, “expects”, “intends”, “believes”, “plans”, or their negatives or other comparable words.The forward-looking statements, including the statements contained in the sections entitled Risk Factors, involve known and unknown risks, uncertainties and other factors which may cause our Company’s actual results, performance or achievements to be materially different from any future results, performance or achievements that may be expressed or implied by such statements.Forward-looking statements include statements regarding the outlook for our Company’s future operations, plans and timing for the Company’s exploration programs, statements about future market conditions, supply and demand conditions, forecasts of future costs and expenditures, the outcome of legal proceedings, and other expectations, intentions and plans that are not historical facts. The risks and uncertainties that could cause the Company’s actual results to differ materially from those expressed or implied by the forward-looking statements include: •general economic and business conditions, including changes in interest rates; •prices of natural resources, costs associated with mineral exploration and other economic conditions; •natural phenomena; •actions by government authorities, including changes in government regulation; •uncertainties associated with legal proceedings; •changes in the resources market; •future decisions by management in response to changing conditions; •our Company’s ability to execute prospective business plans; and •misjudgments in the course of preparing forward-looking statements. The Company’s forward-looking statements contained in this Annual Report are made as of the respective dates set forth in this Annual Report.Such forward-looking statements are based on the beliefs, expectations and opinions of management as of the date the statements are made.The Company does not intend to update these forward-looking statements.For the reasons set forth above, investors should not place undue reliance on forward-looking statements.You should carefully review the cautionary statements and risk factors contained in this and other documents that the Company may file from time to time with the Securities and Exchange Commission. PART I Item 1.Identity of Directors, Senior Management and Advisers. Not Applicable 3 Item 2.Offer Statistics and Expected Timetable. Not Applicable Item 3.Key Information A. Selected Financial Data. The following tables set forth and summarize selected consolidated financial data for the Company, prepared in accordance with International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (“IASB”) for 2014, 2013 and 2012.The consolidated financial statements have been audited by Crowe MacKay LLP, Chartered Accountants, as at and for the year ended December 31, 2014 and by MNP LLP, Chartered Accountants, as at and for the years ended December 31, 2013 and 2012 and are reported in Canadian dollars. The selected financial data should be read in conjunction with Item 5, “Operating and Financial Review and Prospects” and in conjunction with the Consolidated Financial Statements of the Company and the Notes thereto contained elsewhere in this Annual Report.The Company’s fiscal period ends on December 31 of each year. The following are summaries of certain selected financial information for the Company’s most recently completed fiscal year and the fiscal years ended December 31, 2013, 2012, 2011 and 2010. Year ended December 31, (IFRS) $ December 31, (IFRS) $ December 31, (IFRS) $ December 31, (IFRS) $ December 31, (IFRS) $ Net loss for the period ) Net loss for the period – basic and diluted loss per share ) Working capital ) Total assets Total non-current liabilities Total shareholders’ equity Cash dividends - The Company has chosen to expense its exploration and evaluation expenditures as incurred.No dividends have been declared in any of the years presented above. Exchange Rate Information In this Annual Report, unless otherwise specified, all dollar amounts are expressed in Canadian dollars.References in this document to “$” and “CDN$” refer to Canadian dollars, unless otherwise specified; and references to “US$” refer to US dollars. The following table sets forth the high and low rates of exchange for the Canadian dollars per U.S. dollar, for each month during the previous six months and the average of such exchange rates during the five most recent years ended December 31.The average rates presented in the table below represent the average of the exchange rates on the last day of each month during a year for the past five fiscal years.The noon rate of exchange on April 30, 2015, as set forth in the Bank of Canada website, for the conversion of Canadian dollars into United States dollars was US$1.00 CDN$1.XX. 4 Exchange Rate U.S. Dollars into Canadian dollars High Low Month ended March 31, 2015 Month ended February 28, 2015 Month ended January 31, 2015 Month ended December 31, 2014 Month ended November 30, 2014 Month ended October 31, 2014 Average Fiscal year ended December 31, 2014 Fiscal year ended December 31, 2013 Fiscal year ended December 31, 2012 Fiscal year ended December 31, 2011 Fiscal year ended December 31, 2010 B. Capitalization and Indebtedness Not Applicable C. Reasons for the Offer and Use of Proceeds Not Applicable D. Risk Factors The mining business is inherently risky in nature. Exploration activities are based on professional judgments and statistically‐based tests and calculations and often yield few rewarding results. Mineral properties are often non‐productive for reasons that cannot be anticipated in advance and operations may be subject to numerous risks. As a result, an investment in our common shares should be considered highly speculative and prospective investors should carefully consider all of the information disclosed in this prospectus prior to making an investment. In addition to the other information presented in this prospectus, the following risk factors should be given special consideration when evaluating an investment in our common shares. Our independent auditors have expressed substantial doubt about our ability to continue as a going concern, which may hinder our ability to continue operating and our ability to obtain future financing The audit opinion for our financial statements for the fiscal year ended December 31, 2014 includes a qualification raising substantial doubt about our ability to continue as a going concern. The Company is an exploration stage company and has incurred losses since its inception. The Company has had minimal revenues and has incurred an accumulated loss of $34,478,437 through December 31, 2014 (December 31, 2013 - $31,176,283). The Company’s ability to continue as a going concern is dependent upon the discovery of economically recoverable mineral reserves, the ability to obtain necessary financing to complete development and fund operations and future production or proceeds from their disposition. Additionally, the current capital markets and general economic conditions in the United States and Canada provide no assurance that the Company’s funding initiatives will continue to be successful. These factors raise doubt about the Company’s ability to continue as a going concern. Our Company has had minimal revenues and there can be no assurance that our exploration activities will result in future profitable earnings. Hunt Mining has had only minimal revenues.Our properties are in the exploration stage and there are no known commercially mineable mineral deposits on our properties. There can be no guarantee that our exploration activities will result in the discovery of economically recoverable mineral reserves and/or profitable production of precious metals. 5 Title to our mineral properties may be subject to other claims which could have an adverse effect on our property rights. Although CCSA has exercised due diligence with respect to determining title to the properties in which it has a material interest, there is no guarantee that title to such properties will not be challenged or impugned. Our mineral property interests may be subject to prior unregistered agreements or transfers and title may be affected by undetected defects. Until competing interests, if any, in the mineral lands have been determined, we can give no assurance as to the validity of title to those lands or the size of such mineral lands. Our Company’s continued viability is dependent upon the results of our exploration activities and the development economically recoverable mineral reserves. Resource exploration and development is a highly speculative business, characterized by a number of significant risks including, among other things, unprofitable efforts resulting not only from the failure to discover mineral deposits but also from finding mineral deposits that, though present, are insufficient in quantity and quality to return a profit from production. The marketability of minerals we acquire or discover may be affected by numerous factors that are beyond our control and that cannot be accurately predicted, such as market fluctuations, the proximity and capacity of milling facilities, mineral markets and processing equipment, and such other factors as government regulations, including regulations relating to royalties, allowable production, the import and export of minerals and environmental protection, the combination of which may result in us not receiving an adequate return of investment capital. All of the claims in which we have acquired or have a right to acquire an interest are in the exploration stage only and are without a known commercially-mineable ore body. Development of the subject mineral properties would follow only if favorable exploration results are obtained. There is no assurance that Hunt Mining’s mineral exploration and development activities will result in any discoveries of commercial bodies of ore. The long-term profitability of our operations will in part be directly related to the costs and success of our exploration programs, which may be affected by a number of factors. Substantial expenditures are required to establish reserves through drilling and to develop the mining and processing facilities and infrastructure at any site chosen for mining. Although substantial benefits may be derived from the discovery of a major mineralized deposit, no assurance can be given that minerals will be discovered in sufficient quantities to justify commercial operations or that funds required for development can be obtained on a timely basis. Our Company’s exploration activities may be impacted by cyclical changes in weather, available workforce and other factors. Exploration activity in our operating area is seasonal in nature. Exploration activity generally becomes more difficult during the winter months in Santa Cruz province. During the warmer months exploration activity generally increases, which increases demand for qualified exploration personnel, drilling contractors and drill rigs. The impact of global financial markets on precious metal prices, interest rates, foreign currencies and other economic factors may have an adverse effect on our business and future operations. Worldwide cycles of economic growth, interest rates, inflation rates and other economic factors can have a profound impact on the demand and realizable sale prices for precious metals and base metals over time. Relatively high metals prices can improve the probability that a mineral deposit could be developed into an economic producing property. In contrast, relatively low metals prices can reduce the probability that a mineral deposit could be developed into a producing property. The relative attractiveness of all mineral deposits is therefore highly dependent on metals prices and overall macroeconomic activity. Thus, mineral exploration activity is closely tied to the worldwide markets for precious metals and base metals. Current market conditions are not favorable to junior mineral exploration companies such as Hunt Mining. Hunt Mining’s ability to explore for precious metals is dependent on access to external equity and debt financing and therefore our business is highly sensitive to macroeconomic changes over time. During times of economic growth and favorable equity market conditions our access to capital is better than during times of poor economic growth and weak equity market conditions. Therefore, Hunt Mining’s ability to explore for precious metals and base metals is highly sensitive to changing equity market conditions. 6 Historically, we have spent the majority of our exploration efforts on the La Josefina property and we recently added the contiguous La Valenciana property to our portfolio of exploration target properties.We remain economically dependent on these projects. We consider La Josefina to be our primary exploration property because La Josefina occupies 52,800 hectares and approximately 90% of the nearly 57,000 meters drilled by us have been drilled on La Josefina. Hunt Mining’s rights to explore the La Josefina and La Valenciana properties are governed by exploration agreements between our wholly-owned subsidiary, CCSA, and Fomicruz.We remain economically dependent on these projects and therefore upon our continued relationship with Fomicruz. We do not insure against all risk to which we may be subject part of our exploration activities. Exploration, development and production of mineral properties is subject to certain risks, and in particular, unexpected or unusual geological operating conditions including rock bursts, cave-ins, fires, flooding and earthquakes may occur. It is not always possible to insure fully against such risks and we may decide not to take out insurance against such risks as a result of high premiums or for other reasons. Should such liabilities arise, they could have a material adverse impact on Hunt Mining’s operations and could reduce or eliminate any future profitability and result in increasing costs and a decline in the value of our securities. Mining is inherently dangerous and subject to operating hazards and risks beyond our control, which could have a material adverse effect on our business. Mineral exploration and development involves risks which even a combination of experience, knowledge and careful examination may not be able to overcome. Operations in which we have a direct or indirect interest will be subject to hazards and risks normally incidental to exploration, developments and production of minerals, any of which could result in work stoppages, damage to or destruction of property, loss of life and environmental damage.We currently carry a $2,000,000 foreign liability insurance policy providing coverage in respect of our operations in Argentina, and make efforts to confirm that our contractors have adequate insurance coverage.The nature of these risks is such that liabilities might exceed insurance policy limits, the liabilities and hazards might not be insurable or we may elect not to insure ourselves against such liabilities due to high premium costs or other factors.Such liabilities may have a materially adverse effect upon our financial condition. Our Company’s exploration activities may be subject to environmental laws and regulations that could increase the cost of doing business and restrict our operations. Our operations may be subject to environmental regulations promulgated by government agencies from time to time. Environmental legislation provides for restrictions and prohibitions on spills, releases or emissions of various substances produced in association with certain mining industry operations, such as seepage from tailings disposal areas that would result in environmental pollution. A breach of such legislation may result in the imposition of fines and penalties. In addition, certain types of operations require the submission and approval of environmental impact assessments. Environmental legislation is evolving in a manner that means standards are stricter, and enforcement, fines and penalties for non-compliance are more stringent. Environmental assessments of proposed projects carry a heightened degree of responsibility for companies and directors, officers and employees. The cost of compliance with changes in governmental regulations has a potential to reduce the profitability of operations. Our exploration activities may require, and any future development activities and any commencement of production on our properties will require, permits from various federal, provincial or territorial and local governmental authorities, and such operations are and will be governed by laws, and regulations governing prospecting, development, mining, production, exports, taxes, labor standards, occupational health, waste disposal, toxic substances, land use, environmental protection, mine safety and other matters. Such exploration activities and future operations are and will also be subject to substantial regulation under applicable laws by governmental agencies that may require that we obtain permits from various governmental agencies. There can be no assurance, however, that all permits that we may require for our exploration activities and future operations will be obtainable on reasonable terms or on a timely basis or that such laws and regulations will not have an adverse effect on any mining project which we might undertake. 7 Failure to comply with applicable laws, regulations, and permitting requirements may result in enforcement actions thereunder, including orders issued by regulatory or judicial authorities causing operations to cease or be curtailed, and may include corrective measures requiring capital expenditures, installation of additional equipment, or remedial actions. Parties engaged in mining operations may be required to compensate those suffering loss or damage by reason of mining activities and may have civil or criminal fine or penalties imposed for violations of applicable laws or regulations and, in particular, environmental laws. Amendments to current laws, regulations and permits governing operations and activities of mining companies, or more stringent implementation thereof, could have a material adverse impact on us and cause increases in capital expenditures or production costs or reduction in levels of production at producing properties or require abandonment or delays in development of new mining properties. Our Company must compete with larger, better capitalized competitors in the mining industry. The mining industry is intensely and increasingly competitive in all its phases, and we will compete with other companies that have greater financial and technical resources. Competition in the precious metals mining industry is primarily for mineral rich properties which can be developed and produced economically and businesses compete for the technical expertise to find, develop, and produce such properties, the skilled labor to operate the properties and the capital for the purpose of financing development of such properties. Such competition could adversely affect our ability to acquire suitable producing properties or prospects for mineral exploration, recruit or retain qualified employees or acquire the capital necessary to fund our operations and develop our properties. Our Company may experience difficulty attracting and retaining qualified personnel with the specialized skills and knowledge necessary to further our business objectives, which could have a material adverse effect on our business and financial condition. Hunt Mining’s business requires specialized skills and knowledge in the areas of geology, exploration planning, drilling and regulatory compliance.Our ability to attract and retain qualified professionals with the background and experience specific to our projects and business plan cannot be assured.Any inability on our part to attract and retain qualified personnel could potentially hamper our ability to execute our business plan in a timely manner or at all.If we are unable to operate our business due to a shortage of qualified personnel, we may be forced to suspend our mineral exploration activities which, in turn, could have a material adverse effect on our ability to raise working capital and on our overall financial condition. We are largely dependent on our management, and could be adversely affected by the loss of the services of our directors and officers, or by any inability on our part to attract and retain other management personnel as our business evolves. We are largely dependent on our directors and officers. There is no assurance that we will be able to retain our existing directors and officers, or that we will be able to attract and retain additional qualified management personnel as our business evolves.The loss of any of our directors or officers, as well as any inability to attract and retain additional management personnel as and when needed, could have a material adverse effect on us and our prospects. The fluctuation of mineral prices, which have varied widely in the past, will have a significant impact on our Company’s value and future exploration activities. The mining industry is heavily dependent upon the market price of metals or minerals being mined. There is no assurance that, even if commercial quantities of mineral resources are discovered, a profitable market will exist at the time of sale. Factors beyond our control may affect the marketability of metals or minerals discovered, if any. Metal prices have fluctuated widely, particularly in recent years, and we will be affected by numerous factors beyond our control. The effect of these factors on our operations cannot be predicted. If mineral prices decline significantly, it could affect our decision to proceed with further exploration of our properties. 8 Our exploration and development activities will require future financing, which cannot be assured. Our continued operation will be dependent upon our ability to generate operating revenues and to procure additional financing. There can be no assurance that any such revenues can be generated or that other financing can be obtained on acceptable terms to us, if at all. Failure to obtain additional financing on a timely basis may result in delay or indefinite postponement of further exploration and development or forfeiture of some rights in some or all of our properties.If additional financing is raised by the issuance of shares from treasury, control of the Company may change and shareholders may suffer additional dilution. If adequate funds are not available, or are not available on acceptable terms, we may not be able to further explore and develop our properties, take advantage of other opportunities, or otherwise remain in business. Events in the equity market may impact our ability to raise additional capital in the future. Our Company’s business model is largely dependent on the ability to find and acquire interest in economically recoverable mineral reserves, there is no guarantee that our Company will be able to locate and/or acquire economically viable mineral interest in the future. As part of our business strategy, we may seek to grow by acquiring companies, assets or establishing joint ventures that we believe will complement our current or future business. We may not effectively select acquisition candidates or negotiate or finance acquisitions or integrate the acquired businesses and their personnel or acquire assets for our business. We cannot guarantee that it can complete any acquisition it pursues on favorable terms, or that any acquisitions competed will ultimately benefit our business. Our Company’s share price may be subject to increased price volatility that is outside management control. In recent years, the securities markets in the United States and Canada, and the TSX Venture Exchange in particular, have experienced a high level of price and volume volatility, and the market prices of securities of many companies have experienced wide fluctuations in price that have not necessarily been related to the operating performance, underlying asset values or prospects of such companies. There can be no assurance that continual fluctuations in price will not occur. It may be anticipated that any quoted market for the shares will be subject to market trends and conditions generally, notwithstanding any potential success in creating revenues, cash flows or earnings. Our directors and officers may have conflicts of interest as a result of their relationships with other companies. Certain of the directors and officers of the Company serve or have served as officers and directors for other companies engaged in mineral exploration and development, and may in the future serve as directors and/or officers of other companies involved in natural resource exploration and development, which are potential competitors of Hunt Mining. For example: Although our officers and directors are subject to certain fiduciary duties to our Company under applicable corporate law, they will not necessarily be required to give the Company consideration with respect to every opportunity of which they may become aware. Consequently, although the Company is not aware of any specific conflicts of interest involving any of its directors or officers at the present time, there is a possibility that our directors and/or officers may be in a position of conflict in the future.In the event that such a conflict of interest arises at a meeting of the Company’s directors, a director who has such a conflict is required to abstain from voting for or against the approval of such participation or such terms.In accordance with applicable laws, the directors and officers of the Company are required to act honestly, in good faith and in the best interests of the Company. Our Company’s exploration activities are in part based on historical information for our various properties, and the accuracy of this historical data could have an impact on the results of our exploration activities. We have relied, and our resource estimation technical report in respect of the La Josefina Project dated September 29, 2010 (filed on SEDAR on October 4, 2010) is based, in part, upon historical data compiled by previous parties involved with the La Josefina project. To the extent that any of such historical data is inaccurate or incomplete, our exploration plans may be adversely affected. 9 Our Company has never paid a dividend and any potential future dividend payments are dependent upon our Company’s ability find and develop economically recoverable mineral deposits. We have never paid a dividend on our Common Shares. It is not anticipated that we will pay any dividends on our Common Shares in the foreseeable future. Our Company is subject to changes in foreign exchange rates, including the Argentine Peso and Canadian dollar, which could have a material impact on our result of operations and future We will maintain most of our working capital in Canadian and United States dollars. However, a significant portion of Hunt Mining’s operating costs are incurred in Argentinean pesos. Accordingly, we will be subject to fluctuations in the rates of currency exchange between the Canadian, United States dollar and the Argentinean peso and these fluctuations could materially affect our financial position and results of operations as costs may be higher than anticipated. The costs of goods and services could increase due to changes in the value of the Canadian dollar, the United States dollar, or the Argentinean peso. Consequently, operation and development of our properties might be more costly than we anticipate. Our Company currently carries out all its exploration activities in Argentina, and any economic or political instability in that country could have an adverse effect on value of the business and future business operations. All of our material properties are located in Argentina. There are risks relating to an uncertain or unpredictable political and economic environment in Argentina. During an economic crisis in 2002 and 2003, Argentina defaulted on foreign debt repayments and on the repayment on a number of official loans to multinational organizations. In addition, the Argentinean government has renegotiated or defaulted on contractual arrangements. In January, 2008, the Argentinean government reassessed its policy and practice in respect of export duties and began levying export duties on mining companies operating in the country. There also is the risk of political violence and increased social tension in Argentina and Argentina has experienced periods of civil unrest, crime and labor unrest. Certain political and economic events such as acts or failures to act by a government authority in Argentina, and acts of political violence in Argentina, could have a material adverse effect on our ability to operate. Limitations on the transfer of cash, mineral interests or other assets between our Company and our operating subsidiary in Argentina, or our joint venture partners, could adversely impact the value of our securities. We are a Canadian company that is conducting operations primarily through Cerro Cazador, S.A. (referred to elsewhere in this prospectus as “CCSA”), an Argentinean subsidiary, and substantially all of our assets consist of equity in Cerro Cazador, S.A. In January2008, the Government of Argentina reassessed its policy and practice in respect of export duties and began levying export duties on mining companies operating in the country. Although this particular change did not affect Cerro Cazador, S.A., there can be no assurance that the Government of Argentina will not unilaterally take other action which could have a material adverse effect on our interests in Argentina. In October2011, Argentina announced a decree requiring mining companies to repatriate mining revenues to Argentine currency before distributing revenue either locally or overseas. In April2012, the Government of Argentina and their central bank announced further ruleswhich initially reduced the number of days mining companies have to repatriate funds to 15 days and then subsequently in July2012, relaxed the repatriation requirement to 45 days on the sale of doré and 180 days on the sale of concentrates for certain mining companies. These and any future limitations that may be imposed by the Government of Argentina on the transfer of cash or other assets between our Company and Cerro Cazador, S.A. or our joint venture partners, could restrict our ability to fund our operations efficiently, and could negatively affect our ability to explore or develop our La Josefina project or other exploration properties in Argentina.Accordingly, any such limitations, or the perception that such limitations might exist now or in the future, could have an adverse impact on available credit, and on our valuation and stock price. 10 The Government of Argentina has recently nationalized the majority stake of Argentina’s largest oil company, and there is no assurance that similar action will not be taken with respect to other natural resources companies in the future. In April2012, Argentina’s President announced the nationalization of the majority stake of Yacimientos Petrolíferos Fiscales (YPF), Argentina’s largest oil company.There is no assurance that similar action may not be taken with respect to other natural resource companies in Argentina. Current global economic conditions may impact our ability to raise capital or obtain financing to further our exploration activities or develop economically recoverable mineral reserves. Recent market events and conditions, including disruptions in the international credit markets and other financial systems and the deterioration of global economic conditions, could impede our access to capital or increase our cost of capital. Failure to raise capital when needed or on reasonable terms may have a material adverse effect on our business, financial condition and results of operations. It may be difficult to effect service of process on our directors who reside outside the United States. Some of our directors reside outside of the United States, and it will therefore be difficult to effect service of process (service of legal proceedings) on such directors. 11 Item 4.Information on the Company A. History and Development of the Company Hunt Mining Corp. (the “Company” or “Hunt”), is a mineral exploration company incorporated on January 10, 2006 under the laws of Alberta, Canada and, together with its subsidiaries, is engaged in the exploration of mineral properties in Santa Cruz Province, Argentina.On November 6, 2013, the Company continued from the Province of Alberta to the Province of British Columbia pursuant to a special resolution passed by shareholders of the Company at the annual and special meeting of shareholders held on November 5, 2013. We were initially listed on the TSX Venture Exchange (“TSXV”) as a Capital Pool Company within the meaning ascribed by TSXV Policy 2.4, as “Sinomar Capital Corporation”.On December 23, 2009, we completed our Qualifying Transaction by acquiring all of the issued and outstanding shares of Cerro Cazador, S.A., an Argentine mineral exploration company, in a reverse takeover transaction.We were a shell company until we completed the acquisition.We subsequently changed our name to Hunt Mining Corp. The Company’s registered office is located at 1810, 1111 West Georgia Street, Vancouver, British Columbia, Canada, V6E 4M3.The Company’s head office is located at 23ppleway Avenue, Liberty Lake, Washington, USA. B. Business Overview The Company’s primary activity is the exploration of mineral properties in Argentina. On the basis of information to date, the Company has not yet determined whether these properties contain economically recoverable ore reserves. The underlying value of the mineral properties is entirely dependent upon the existence of economically recoverable reserves, the ability of the Company to obtain the necessary financing to complete development and upon future profitable production or a sale of these properties. C. Organizational Structure The consolidated financial statements include the accounts of the following subsidiaries after elimination of intercompany transactions and balances: Corporation Incorporation Percentage ownership Business Purpose Cerro Cazador S.A. Argentina 100% Holder of Assets and Exploration Company 1494716 Alberta Ltd. Alberta 100% Nominee Shareholder Hunt Gold USA LLC Washington, USA 100% Management Company D. Property and Equipment The majority of the Company’s assets are located in Argentina.The Company owns a 25,000-acre ranch called the La Josefina Estancia, on which the Company’s La Josefina project is located. The Company also owns small mobile housing units, trucks and additional mechanical equipment to support exploration activities on the Company’s projects, all located in Argentina. Item 4A.Unresolved Staff Comments Not Applicable Item 5.Operating and Financial Review and Prospects The following discussion and analysis of the financial condition and operation results of the Company for the two years ended December 31, 2014 and 2013 should be read in conjunction with the Consolidated Financial Statements and related notes to the financial statements which have been prepared in accordance with IFRS.The discussion and analysis set forth below covers the results measured under IFRS. 12 A. Operating Results 2014 versus 2013 For the year ended December 31, 2014 the Company generated a net loss of $3,302,154, or $0.03 per share, compared to a net loss of $2,680,088, or $0.02 per share, for the year ended December 31, 2013.The increased net loss and net loss per share were primarily the result of the termination of the exploration agreement and the recovery of costs and related revenue received from operator’s fees received from the Company’s former exploration partner and increased expenditures relating to the Company’s 2014 drilling program. The Company generated interest income of $18,456 for the year ended December 31, 2014, down from $49,626 for the year ended December 31, 2013. The Company incurred net operating expenses of $3,077,272 for the year ended December 31, 2014, up from $2,582,371 for the year ended December 31, 2013.The increase in the net operating expenses in 2014 was mainly the result of the termination of the exploration agreement and the recovery of costs from the Company’s former exploration partner and increased expenditures relating to the Company’s 2014 drilling program, offset by reduced office expenses, travel expenses, payroll expenses and professional fees. 2013 versus 2012 For the year ended December 31, 2013 the Company generated a net loss of $2,680,088, or $0.02 per share, compared to a net loss of $4,172,082, or $0.04 per share, for the year ended December 31, 2012.The decreased net loss and net loss per share was primarily the result of the recovery of costs from the Company’s exploration partner and, to a lesser extent, from reduced administrative, office and payroll expenses as well as reduced professional fees and reduced stock based compensation expense. The Company generated interest income of $49,626 for the year ended December 31, 2013, down from $67,708 for the year ended December 31, 2012. The Company incurred net operating expenses of $2,582,371 for the year ended December 31, 2013, down from $3,770,429 for the year ended December 31, 2012.The decrease in the net operating expenses in 2013 was mainly the result of reduced professional fees, office expenses, payroll expenses and the recovery of costs from the Company’s exploration partner. B. Liquidity and Capital Resources The Company does not have any cash flow generating properties. As at December 31, 2014, the Company had $115,246 in cash and short term investments and negative working capital of $655,728.As at April 30, 2015, the Company had approximately $XX in cash and short term investments. C. Research and Development, Patents and Licenses etc. Not Applicable D. Trend Information Mineral property expenditures can vary from quarter to quarter depending when option payments are due and the stage of the exploration program.For example, drilling may slow down for a period of time when results are analyzed, resulting in lower costs during that period. Other than minimal revenue derived from operator’s fees received from the Company’s former exploration partner, the Company has had no revenue from mining operations since its inception. E. Off-Balance Sheet Arrangements As at December 31, 2014, the Company had no off-balance sheet arrangements that have, or are reasonably likely to have, a current or future effect on results of operations or the financial condition of the Company. 13 F. Contractual Obligations The following table lists as of December 31, 2014 information with respect to the Company’s known contractual obligations. Payments due by period Contractual obligations Total Less than 1 year 1-3 years 3-5 years More than 5 years Other Long-Term Liabilities Reflected on the Registrant’s Balance Sheet under IFRS - - - Loan Payable Reflected on the Registrant’s Balance Sheet under IFRS - - - Total - - Notes: Contingent liability in connection with a lawsuit filed in Buenos Aires on March 18, 2011 by a former director and accounting consultant against our Company and its subsidiaries for damages in the amount of US$249,041, including wages, alleged bonus payments, interest and penalties. Management considers the lawsuit to be baseless and intends to defend our Company and its subsidiaries to the fullest extent possible (see Note 19(c) to audited consolidated financial statements for the year ended December 31, 2014). In October 2014, the Company entered into a loan agreement with a shareholder to borrow US$70,000.The loan bears interest at 5% per annum and will be repayable on the second anniversary. G. Safe Harbor Not Applicable Item 6.Directors, Senior Management and Employees A. Directors and Senior Management The following table lists as of April 30, 2015 the names of the directors and senior management of the Company. The Company’s Board of Directors (the “Board” or “Board of Directors”) currently consists of four directors.Our directors are elected annually at each annual meeting of our Company’s shareholders. Our Board of Directors currently has two committees: the Audit Committee and the Compensation Committee.The Board has not appointed a nominating committee because the Board fulfills these functions. The Board assesses potential Board candidates to fill perceived needs on the Board for required skills, expertise, independence and other factors. Our Board of Directors is responsible for appointing our Company’s officers. 14 Name, Province/State and Country of Residence and Position with the Company History with Company Principal Occupation Additional Employment History Tim Hunt Washington, USA Executive Chairman, President, Chief Executive Officer and Director ·Relationships to other management: Father of Darrick Hunt ·President, Chief Executive Officer and Director from January 2014 to current ·Executive Chairman from April 2010 to current ·Director from December 2009 to current ·Chief Executive Officer, Executive Chairman and Director of the Company from December 2009 to April 2010 ·President, T.R.A. Industries, Inc., doing business as Huntwood Industries, from 1988 to current ·Location: 23ppleway Ave Liberty Lake, WA 99019 ·Type of business: Building products manufacturing company ·None Bob Little Washington, USA Chief Financial Officer ·Relationships to other management: None ·Chief Financial Officer from January 2014 to current ·Chief Financial Officer of Hunt Mining, from January 2014 to current; Direct Assistant to Tim Hunt, Executive Chairman, from December 2009 to current ·Direct Assistant to Tim Hunt,President, T.R.A. Industries, Inc., doing business as Huntwood Industries, from 2004 to current ·None Darrick Hunt Washington, USA Director ·Relationships to other management: Son of Tim Hunt ·Director from December 2009 to current ·Chief Financial Officer of T.R.A. Industries, Inc., doing business as Huntwood Industries, from January 2006 to current ·Location: 23ppleway Ave Liberty Lake, WA 99019 ·Type of business: Building products manufacturing company ·Controller of T.R.A. Industries, Inc., 23ppleway Ave, Liberty Lake, WA 99019, from May 1999 to January 2006 Alan Chan(1) (2) Alberta, Canada Director ·Relationships to other management: None ·Director from June 2008 to current ·President and principal of A.C. Capital Inc. (formerly called A.C. Management Inc.) from March, 1996 to current ·Location: Suite 628, 138-4th Ave S.E. Calgary, Alberta, Canada T3E 2J4 ·Type of business: Financial consulting company ·Founder and Principal of China Pacific Industrial Corp. ·Suite 328, 1333-8th St. SW, Calgary, Alberta, Canada T2R 1M6, from July, 1994 to September, 1997 Alastair Summers(1) Idaho, USA Director ·Relationships to other management: None ·Director from April 2014 to current ·Semi-retired mining engineer consultant ·Professional Engineer-Mining, former V.P. & GM for Hecla Mining operations in Mexico & Venezuela, Worked for Stillwater, Paramount Gold and others. Matthew Hughes Washington, USA Director of Cerro Cazador S.A. ·Relationships to other management: None ·President, Chief Executive Officer and Director of the Company from April 2010 to December 2013 ·Chief Operating Officer and Director from December, 2009 to April 2010 ·Principally employed by Hunt Mining, from February 2010 to current ·Executive Vice-President and Chief Operating Officer, HuntMountain, 1611 N. Molter Rd #201, Liberty Lake, WA 99019, from December 2005 to February 2010 ·Chief Geologist of Mundoro Mining Inc., 543 Granville St., Suite 702 Vancouver, B.C., Canada V6C 1X8, a mining company, from October 2003 to December 2005 Danilo Silva Pigue, Argentina Director and President of Cerro Cazador S.A. ·Relationships to other management: None ·Director of Cerro Cazador S.A. from February, 2006 to current ·President of Cerro Cazador S.A., the Company’s wholly-owned subsidiary, from February 2006 to current ·Location:Buenos Aires, Argentina ·Type of business: Mining company ·Vice President for Hidefield Argentina S.A.,Argentina, from 2005 to 2010 ·Consultant for Cia De Minas Buenaventura Argentina, Argentina, from 2004 to 2007 ·Consultant for J.V. Yamana – Buenaventura S.A.A., Argentina, from 2002 to 2004 ·Consultant for Yamana Resources from 2001 to 2002 ·General Manager for Platero Resources, Argentina, from 2000 to 2001 ·Project Manager for Compania Minera Polimet S.A., Argentina, from 1995 to 1999 Notes: Member of the Audit Committee. Member of the Compensation Committee. 15 B. Compensation The Company has no arrangements pursuant to which directors are compensated by the Company for their services in their capacity as directors, or for committee participation.The Company reimburses out-of-pocket costs that are incurred by the directors.Neither the Company nor any of its subsidiaries has entered into a service contract with any director providing for benefits upon termination of office. The following table sets forth the total compensation earned by each director of the Company in 2014: Director Year Fees earned Share-based Awards Option-based awards(1) Non-Equity Incentive Plan Compensation Pension Value All Other Compensation Total Compensation Annual Incentive Plan Long-term Incentive Plan Darrick Hunt Nil Nil Nil Nil Nil Nil Alan Chan Nil Nil Nil Nil Nil Nil Alastair Summers Nil Nil Nil Nil Nil Nil Notes: Includes stock options issued April 4, 2014 with $0.10 exercise price and April 4, 2019 expiry date. The following table sets forth the compensation paid to the Company’s executive officers and members of its administrative body during 2014: Named Executive Officer and Principal Position Year Salary Share-based Awards Option-based awards(1) Non-Equity Incentive Plan Compensation Pension Value All Other Compensation Total Compensation Annual Incentive Plan Long-term Incentive Plan Tim Hunt(3) Executive Chairman, President and Chief Executive Officer Nil Nil Nil Nil Nil Bob Little Chief Financial Officer and Secretary Nil Nil Nil Nil Nil Danilo Silva President, Cerro Cazador S.A Nil Nil Nil Nil Nil Nil Notes: Includes stock options issued April 4, 2014 with $0.10 exercise price and April 4, 2019 expiry date. 16 The following table sets forth all option-based awards and share-based awards outstanding to the Company’s directors and executive officers to purchase or acquire securities of the Company outstanding at the end of the most recently completed financial year ended December 31, 2014: Director or Executive Officer Option–based Awards Share-based Awards Number of securities underlying unexercised options (#) Option exercise price Option expiration date Value of unexercised in-the-money options Number of shares or units of shares that have not vested (#) Market or payout value of share-based awards that have not vested Market or payout value vested share-based awards not paid out or distributed Tim Hunt(4) Executive Chairman, President and Chief Executive Officer 01/18/2015 04/23/2018 04/04/2019 Nil Nil Nil Nil Nil Nil Nil Nil Nil Nil Nil Nil Bob Little Chief Financial Officer and Secretary 04/04/2019 Nil Nil Nil Nil Danilo Silva President, Cerro Cazador S.A. 02/27/2017 04/23/2018 Nil Nil Nil Nil Nil Nil Nil Nil Note: (1) Value is calculated based on the difference between the closing market price of the Corporation’s common shares on the TSXV on December 31, 2014, which was $0.01, and the exercise price of the options, multiplied by the number of options. No funds were set aside or accrued by the Company during 2014 to provide pension, retirement or similar benefits for Directors or Executive Officers. C. Board Practices The Articles of the Company provide for a minimum of three and a maximum of nine directors. The Company’s Board of Directors (the “Board” or “Board of Directors”) currently consists of four directors.Our directors are elected annually at each annual meeting of our Company’s shareholders. Our Board of Directors currently has two committees: the Audit Committee and the Compensation Committee.The Board has not appointed a nominating committee because the Board fulfills these functions. The Board assesses potential Board candidates to fill perceived needs on the Board for required skills, expertise, independence and other factors. Our Board of Directors is responsible for appointing our Company’s officers. Our Audit Committee consists of Alan Chan and Alastair Summers. Both Mr. Chan and Mr. Summers are independent under the listing standards regarding “independence” of the NYSE MKT Equities Exchange. National Instrument 52-110 Audit Committees, (“NI 52-110”) provides that a member of an audit committee is “independent” if the member has no direct or indirect material relationship with the issuer, which could, in the view of the corporation’s board of directors, reasonably interfere with the exercise of the member’s independent judgment.Mr. Chan is also considered independent within the meaning of NI 52-110. The Audit Committee is mandated to monitor the audit and preparation of our consolidated financial statements and to review and recommend to the Board of Directors all financial disclosure contained in our public documents. The Audit Committee is also mandated to recommend to the Board of Directors the external auditors to be nominated for appointment by the Board, to set the compensation for the external auditors, to provide oversight of the external auditors, and to ensure that the external auditors report directly to the Audit Committee.The Audit Committee also approves in advance any permitted services to be provided by the external auditors which are not related to the audit. Our Company provides appropriate funding as determined by the Audit Committee to permit the Audit Committee to perform its duties and to compensate its advisors. The Audit Committee, at its discretion, has the authority to initiate special investigations, and if appropriate, hire special legal, accounting or other outside advisors or experts to assist the Audit Committee to fulfill its duties. The Audit Committee operates pursuant to a written charter, a copy of which has been included as an exhibit to our registration statement on Form F-1 under the U.S. Securities Act, as filed with the SEC on June 12, 2012. Our Audit Committee Financial Expert is Alan Chan. The Compensation Committee of our Company’s Board of Directors is responsible for ensuring that our Company has in place an appropriate plan for executive compensation and for making recommendations to the Board of Directors with respect to the compensation of the our executive officers. The Compensation Committee consists of the following Board member: Alan Chan. Mr. Chan is independent. 17 The Compensation Committee has not yet had the opportunity to adopt a formalized process with formal objectives, criteria and analysis used in the determination of executive compensation. The Compensation Committee meets as frequently as is necessary to carry out its responsibilities. Executive compensation is based on informal discussions of the Compensation Committee on a case by case basis, which are then recommended to our Board of Directors. Mr. Chan has been involved with public companies for the past 12 years and, as such, has experience relevant to the performance of their responsibilities in executive compensation. D. Employees CCSA employs approximately seven people in Argentina.Hunt Mining employs four people at our headquarters in Liberty Lake, Washington. E. Share Ownership Security Ownership of Certain Beneficial Owners and Management The following table sets out the name, municipality of residence, and the number and percentage of common shares of the Company beneficially owned, or controlled or directed, of each director and executive officer of the Company. The directors are elected at each annual meeting and hold office until the next annual meeting, unless his office is vacated earlier due to death, removal, resignation or ceasing to be duly qualified in accordance with the Business Corporations Act (British Columbia). Name and Municipality of Residence Common Shares of the Company Beneficially Owned, or Controlled or Directed, Directly or Indirectly(1) Percentage of Common Shares Beneficially Owned, or Controlled or Directed, Directly or Indirectly(2) Tim Hunt Greenacres, Washington, USA Executive Chairman, Chief Executive Officer, President and Director 52.45% Bob Little Washington, USA Chief Financial Officer and Secretary 3.38% Darrick Hunt, CPA Washington, USA Director 2.63% Alan P. Chan Calgary, Alberta, Canada Director * Alastair Summers Idaho, USA Director * Danilo Silva Pigue, Argentina Director; President of CCSA * Directors and Executive Officers as a Group (Six People) 56.75% * Denotes less than one percent. Notes: Under Rule 13d–3, a beneficial owner of a security includes any person who, directly or indirectly, through any contract, arrangement, understanding, relationship, or otherwise has or shares: (i) voting power, which includes the power to vote, or to direct the voting of shares; and (ii) investment power, which includes the power to dispose or direct the disposition of shares.Certain shares may be deemed to be beneficially owned by more than one person (if, for example, persons share the power to vote or the power to dispose of the shares).In addition, shares are deemed to be beneficially owned by a person if the person has the right to acquire the shares (for example, upon exercise of an option) within 60 days of the date as of which the information is provided.In computing the percentage ownership of any person, the amount of shares outstanding is deemed to include the amount of shares beneficially owned by such person (and only such person) by reason of these acquisition rights.As a result, the percentage of outstanding shares of any person as shown in this table does not necessarily reflect the person’s actual ownership or voting power with respect to the number of common shares actually outstanding on December 31, 2014. 18 For each person and group included in the table, percentage ownership is calculated by dividing the number of shares beneficially owned by such person or group as described above by the sum of the 146,494,823 common shares that were outstanding as of April 30, 2015 and the number of common shares that such person or group had the right to acquire on or within 60 days of that date, including, but not limited to, upon the exercise of stock options and purchase warrants. Consists of 38,967,281 common shares held by Hunt Family Limited Partnership, 27,838,244 common shares directly held by Mr. Tim Hunt, 100,000 common shares issuable upon exercise of stock options at an exercise price of $0.10 per share set to expire on April 23, 2018, 1,000,000 common shares issuable upon exercise of stock options at an exercise price of $0.10 per share set to expire on April 4, 2019, and 20,000,000 common shares issuable upon exercise of purchase warrants at an exercise price of $0.05 per share set to expire on November 4, 2015. Consists of 2,542,098 common shares held directly by Mr. Bob Little, 350,000 common shares issuable upon exercise of stock options at an exercise price of $0.10 per share set to expire on April 4, 2019, and 2,150,000 common shares issuable upon exercise of purchase warrants at an exercise price of $0.05 per share set to expire on November 4, 2015. Consists of 2,007,423 common shares held directly by Mr. Darrick Hunt, 50,000 common shares issuable upon exercise of stock options at an exercise price of $0.30 per share set to expire on February 27, 2017, 750,000 common shares issuable upon exercise of stock options at an exercise price of $0.10 per share set to expire on April 4, 2019, and 1,100,000 common shares issuable upon exercise of purchase warrants at an exercise price of $0.05 per share set to expire on November 4, 2015. Consists of 230,000 common shares held directly by Mr. Alan Chan, 197,530 common shares issuable upon exercise of stock options at an exercise price of $0.31 per share set to expire on January 27, 2016, 50,000 common shares issuable upon exercise of stock options at an exercise price of $0.30 per share set to expire on February 27, 2017, and 500,000 common shares issuable upon exercise of stock options at an exercise price of $0.10 set to expire on April 4, 2019. Consists of 12,277 common shares held directly by Mr. Alastair Summers, and 250,000 common shares issuable upon exercise of stock options at an exercise price of $0.10 set to expire on April 4, 2019. Consists of 150,000 common shares issuable upon exercise of stock options at an exercise price of $0.30 per share set to expire on February 27, 2017 and 50,000 common shares issuable upon exercise of stock options at an exercise price of $0.10 per share set to expire April 23, 2018. Includes 3,447,530 common shares issuable upon exercise of the stock options and 23,250,000 common shares issuable upon the exercise of the purchase warrants described in the foregoing notes. The information as to shares beneficially owned or controlled or directed, directly or indirectly, not being within our knowledge, has been furnished by the officers and directors. Item 7.Major Shareholders and Related Party Transactions A. Major Shareholders To the knowledge of the Company’s directors and executive officers, as of April 30, 2015, no person beneficially owns, or controls or directs, directly or indirectly, common shares of the Company carrying 5% or more of the voting rights attached to all issued and outstanding common shares of the Company except as follows: 19 Name and Municipality of Residence1 Number of Common Shares Beneficially Owned, or Controlled or Directed, Directly or Indirectly(1) Percentage of Common Shares Beneficially Owned, or Controlled or Directed, Directly or Indirectly(2) Hunt Family Limited Partnership (3) Liberty Lake, Washington, USA 26.60% Tim Hunt Liberty Lake, Washington, USA 52.45% Notes: Under Rule 13d–3, a beneficial owner of a security includes any person who, directly or indirectly, through any contract, arrangement, understanding, relationship, or otherwise has or shares: (i) voting power, which includes the power to vote, or to direct the voting of shares; and (ii) investment power, which includes the power to dispose or direct the disposition of shares.Certain shares may be deemed to be beneficially owned by more than one person (if, for example, persons share the power to vote or the power to dispose of the shares).In addition, shares are deemed to be beneficially owned by a person if the person has the right to acquire the shares (for example, upon exercise of an option) within 60 days of the date as of which the information is provided.In computing the percentage ownership of any person, the amount of shares outstanding is deemed to include the amount of shares beneficially owned by such person (and only such person) by reason of these acquisition rights.As a result, the percentage of outstanding shares of any person as shown in this table does not necessarily reflect what the person’s actual ownership or voting power will be with respect to the number of common shares actually outstanding immediately after the completion of the offering contemplated by this prospectus. For each person included in the table, percentage ownership is calculated by dividing the number of shares beneficially owned by such person as described above by the sum of the 146,494,823 common shares that were outstanding as of April 30, 2015 and the number of common shares that such person had the right to acquire on or within 60 days of that date, including, but not limited to, upon the exercise of stock options and purchase warrants. Hunt Family Limited Partnership is an entity controlled by Tim Hunt and his spouse Resa Hunt.Accordingly, Mr. Hunt is deemed to be the beneficial owner of the 38,967,281 common shares held by Hunt Family Limited Partnership.Mr. Hunt is our Company’s Executive Chairman, Chief Executive Officer, President, and a Director. Consists of 38,967,281 common shares held by Hunt Family Limited Partnership, 27,838,244 common shares directly held by Mr. Tim Hunt, 100,000 common shares issuable upon exercise of stock options at an exercise price of $0.10 per share set to expire on April 23, 2018, 1,000,000 common shares issuable upon exercise of stock options at an exercise price of $0.10 per share set to expire on April 4, 2019, and 20,000,000 common shares issuable upon exercise of purchase warrants at an exercise price of $0.05 per share set to expire on November 4, 2015. The voting rights of our major shareholders do not differ from the voting rights of holders of our company’s shares who are not major shareholders. There are no arrangements known to us, the operation of which may at a subsequent date result in a change in the control of our company. B. Related Party Transactions During the year ended December 31, 2014, the Company incurred $113,436 (2013 – $137,298) in professional fees expense relating to the services of the President of CCSA. Included in accounts payable and accrued liabilities as at December 31, 2014 was $25,685 (December 31, 2013 - $13,879) owing to the President of CCSA for professional geological fees.Included in prepaid expenses as at December 31, 2014, the Company had a receivable due from the President of CCSA for $2,497 (December 31, 2013 - $1,087) for cash advanced for field expenses. 20 During the year ended December 31, 2014, the Company incurred $Nil (2013 – $22,444) in general and administrative expenses relating to rent paid for office space to the President of CCSA. During the year ended December 31, 2014, the Company incurred $31,615 (2013 - $53,924) in professional fees expense relating to the accounting services of a director of CCSA.Included in accounts payable and accrued liabilities as at December 31, 2014, the Company had a payable owing to the director of CCSA of $5,580 (December 31, 2013 – $3,868).Included in prepaid expenses as at December 31, 2014, the Company had a receivable due from the director of CCSA of $359 (December 31, 2013 - $18) for cash advanced for miscellaneous expenses. During the year ended December 31, 2014, the Company incurred $16,684 (2013 - $Nil) in professional fees expense relating to the consulting services of a director.Included in accounts payable and accrued liabilities as at December 31, 2014 was $5,625 (December 31, 2013 - $Nil) owing to a director for consulting fees. During the year ended December 31, 2014, the Company incurred $37,077 (2013 - $Nil) in administrative and office expenses and $11,456 in professional fees relating to the rental of office space and various administrative services and expenses payable to Hunt Family Limited Partnership, LLC, an entity controlled by the Company’s President, CEO and Executive Chairman.Included in accounts payable and accrued liabilities as at December 31, 2014 was $51,284 (December 31, 2013 - $Nil) owing to Hunt Family Limited Partnership, LLC relating to the rental of office space and various administrative services and expenses. All related party transactions are in the normal course of business. Remuneration of directors and key management of the Company The remuneration awarded to directors and to senior key management, including the Executive Chairman and Chief Executive Officer, the Chief Financial Officer, a Director of the Company, the President of CCSA and a Director of CCSA, is as follows: Years ended December 31, 2014 December 31, 2013 Salaries and benefits $ Consulting fees Share based compensation $ $ C. Interests of Experts and Counsel Not Applicable Item 8.Financial Information A. Consolidated Statements and Other Financial Information The financial statements as required under Item 18 are attached hereto and found immediately following Item 19 of this Annual Report.The Company’s auditor is Crowe MacKay LLP, Chartered Accountants.An auditor’s report of Crowe MacKay LLP with respect to the fiscal years ended December 31, 2014 and 2013 and the statements of financial position as at December 31, 2014 and 2013, are included herein immediately preceding the consolidated financial statements. The Company has no history of paying dividends and the Company does not contemplate that any dividends will be paid on its shares in the immediate or the foreseeable future. 21 B. Significant Changes There have been no significant changes in the Company since the date of the Company’s annual financial statements. Item 9.The Offer and Listing A. Offer and Listing Details The following tables set forth the reported high and low closing bid prices on the TSXV for (a) the Company’s five most recent fiscal years; (b) each quarterly period for the Company’s past two fiscal years and for the first quarter of the Company’s 2014 fiscal year, and (c) for each of the six months from October 2014 to March 2015: High and Low Price for the Five Most Recent Fiscal Years Fiscal Year ended December 31 TSXV (CAD$) High Low $ High and Low Prices for Each Quarterly Period for the Past Two Fiscal Years and For the First Quarter of Fiscal 2015 Period Ended TSXV (CAD$) High Low March 31, 2015 December 31, 2014 September 30, 2014 June 30, 2014 March 31, 2014 December 31, 2013 September 30, 2013 June 30, 2013 March 31, 2013 22 High and Low Prices for the Most Recent Six Months Period TSXV (CAD$) High Low March 2015 February 2015 January 2015 December 31, 2014 November 30, 2014 October 31, 2014 We have no class of securities registered under the Securities Exchange Act of 1934, as amended, and none of our securities are traded on any stock exchange or stock quotation system in the United States. B. Plan of Distribution Not Applicable C. Markets Our common shares were originally listed on the TSXV under the trading symbol “SMMP”.In accordance with TSXV policies, trading in our common shares was halted upon the announcement of our letter intent with HuntMountain dated June 23, 2009, in respect of our Qualifying Transaction. Trading of our common shares resumed on the TSXV on January 4, 2010, as we satisfied the listing requirements of the TSXV for a “Tier 2” issuer under TSXV policies upon closing of the Qualifying Transaction. At a Special and Annual Meeting of Hunt Mining’s shareholders held on February 1, 2010 our shareholders approved a change of our name from “Sinomar Capital Corp.” to “Hunt Mining Corp.” The TSXV approved the new name and the common shares began trading under the new symbol “HMX” on Tier 2 of the TSXV on February 5, 2010. D. Selling Shareholders Not Applicable E. Dilution Not Applicable F. Expenses of the Issue Not Applicable Item 10.Additional Information A. Share Capital Not Applicable B. Memorandum and Articles of Association ARTICLES AND BY-LAWS OF OUR COMPANY As discussed above under the heading “Company Information”, our Company was incorporated under the laws of the Province of Alberta, Canada on January 10, 2006. The Company was continued to British Columbia effective November 6, 2013. 23 Objects and Purposes Neither our Articles nor By-laws contain a description of, or any restriction upon, our objects and purposes.Under the Business Corporations Act (British Columbia), a corporation has the capacity and, subject to the Business Corporations Act (British Columbia), the rights, powers and privileges of a natural person, as well as the capacity to carry on its business, conduct its affairs and exercise its powers in any jurisdiction outside British Columbia to the extent that the laws of that jurisdiction permit. Directors Our directors are elected annually at each annual meeting of our Company’s shareholders.Our Articles provide that the Board of Directors may, between annual meetings, appoint one or more additional directors to serve until the next annual meeting, but the number of additional directors must not at any time exceed one-third of the number of directors who held office at the expiration of the last annual meeting of our Company’s shareholders. Our By-laws provide that our directors may from time to time on behalf of our Company, without shareholder approval: · borrow money upon the credit of our Company; · issue, sell or pledge bonds, debentures or other evidences of indebtedness and provide guarantees; and · mortgage, pledge or otherwise create an interest or charge in all or any currently owned or subsequently acquired property of our Company, to secure payment of a debt or performance of any other obligation of our Company. Our By-laws also provide that, subject to our Articles: · the directors may by resolution issue shares of our Company at such times, to such persons and, subject to the Business Corporations Act (British Columbia), for such consideration as the directors may from time to time determine; · the directors may, by resolution, make, amend or repeal any by-laws that regulate the business or affairs of our Company (provided that, under the Business Corporations Act (British Columbia), the directors must submit a bylaw, or an amendment or a repeal of a by-law to the shareholders at the next meeting of shareholders, and the shareholders may, by ordinary resolution, confirm, reject or amend the by-law amendment or repeal); · the directors may designate the officer of our Company, appoint as officers individuals of full capacity who may but need not be directors of our Company, specify their duties, and except where delegation is prohibited by the Business Corporations Act (British Columbia), delegate to them power to manage the business and affairs of our Company; and · the directors may fix the remuneration of the directors and the officers and employees of the Company. Our By-laws also provide for procedures for convening meetings of our Board of Directors, and provide that, subject to our Articles, a meeting of the directors may be held at any place in British Columbia or at any place outside British Columbia if all directors entitled to attend and vote at the meeting either participate in the meeting or consent verbally or otherwise to the meeting being held at that place.Our By-laws also provide that a director may participate in a meeting of directors by means of telephone or other communication facilities that permit all persons participating in the meeting to hear each other.Subject to our Articles, every resolution submitted to a meeting of directors is required to be decided by a vote of a majority of the directors participating in the meeting; in the case of an equality of votes, the Chairman does not have a casting (deciding) vote. Subject to the Articles, a majority of the directors shall constitute a quorum at any meeting of directors. Neither our Articles nor By-laws restrict: (i) a director’s power to vote on a proposal, arrangement or contract in which the director is materially interested (although the Business Corporations Act (British Columbia) generally requires a director who is materially interested in a material contract or material transaction to disclose his or her interest to the Board, and to abstain from voting on any resolution to approve the contract or transaction, failing which the Court of Queen’s Bench of British Columbia may, on application of our Company or any of our shareholders, set aside the material contract or material transaction on any terms that it thinks fit, or require the director to account to the Company for any profit or gain realized on it, or both); or (ii) our directors’ power, in the absence of an independent quorum, to vote compensation to themselves or any members of their body. 24 Neither our Articles nor By-laws set out a mandatory retirement age for our directors. Our directors are not required to own securities of our Company in order to serve as directors. Authorized Capital Our Articles provide that our authorized capital consists of an unlimited number of common shares, without par value, and an unlimited number of preferred shares, without par value. Rights, Preferences and Restrictions Attaching to Our Shares Our Articles set forth the following rights, privileges, restrictions and conditions attaching to our common shares: · to vote at meetings of shareholders, except meetings at which only holders of a specified class of shares are entitled to vote; · subject to the rights, privileges, restrictions and conditions attaching to any other class of shares of our Company, to share equally in the remaining property of our Company on liquidation, dissolution or winding-up of our Company; · subject to the rights of the preferred shares, the common shares are entitled to receive dividends if, as, and when declared by the Board of Directors. Our Articles provide that: · our preferred shares may be issued in one or more series; · our directors may fix the number of shares which is to comprise each series of preferred shares, and the designation, rights, privileges, restrictions and conditions attaching to each series; · the preferred shares of each series shall, with respect to the payment of dividends and the distribution of assets or return of capital in the event of liquidation, dissolution or winding-up of our Company, rank in parity with the preferred shares of every other series, and be entitled to preference over the common shares; · the preferred shares of any series may also be given such other preferences, not inconsistent with our Articles, over the common shares; · if any cumulative dividends or amounts payable on the return of capital in respect of a series of preferred shares are not paid in full, all series of preferred shares shall participate rateably in respect of cumulative dividends and return of capital; and · unless the directors otherwise determine in the Articles of Amendment designating a series of preferred shares, the holder of preferred shares shall not be entitled to receive notice of or vote at any meeting of our Company’s shareholders, except as otherwise specifically provided in the Business Corporations Act (British Columbia). Our Articles provide for a series of preferred shares of our Company that are designated as “Preferred Shares, Series 1” (the “Series 1 Preferred Shares”), consisting of 20,881,493 shares and having attached to them the following preferences, rights, privileges, limitations, restrictions and conditions: · the issue price of the Series 1 Preferred Shares is $0.20 per share; · except as otherwise specifically provided in the Business Corporations Act (British Columbia), the holders of the Series 1 Preferred Shares are not entitled to receive notice of or vote at any meeting of our Company’s shareholders; · the Series 1 Preferred Shares are not transferable without the consent of the TSXV; · the Series 1 Preferred Shares are not redeemable by our Company or by the holder without the consent of the TSXV; · the holders of the Series 1 Preferred Shares have the right to convert the Series 1 Preferred Shares into common shares on the basis of one Series 1 Preferred Share for one common share, subject to adjustment in accordance with the Articles, provided that such conversion shall not result in the Public Float (as defined in the policies of the TSXV) being less than 20% of the total issued common shares of our Company; and · upon the distribution of assets or return of capital in the event of the liquidation, dissolution or winding-up of our Company, the holders of the Series 1 Preferred Shares shall be entitled to receive in priority in any distribution to the holders of the common shares and any other shares of our Company ranking junior to the Series 1 Preferred Shares, an amount equal to $0.001 per Series 1 Preferred Share, and upon such payment, the holders of the Series 1 Preferred Shares shall be entitled to receive the remaining property of the Company pro-rata with the holders of the common shares. 25 The provisions in our Articles attaching to our common shares and our preferred shares may be altered, amended, repealed, suspended or changed by the affirmative vote of the holders of not less than two-thirds of the outstanding common shares and two-thirds of the preferred shares, as applicable. With the exception of special resolutions (i.e. resolutions in respect of fundamental changes to our company, including: the sale of all or substantially all of our assets, a merger or other arrangement or an alteration to our authorized capital) that require the approval of holders of two-thirds of the outstanding common shares entitled to vote at a meeting, either in person or by proxy, resolutions to approve matters brought before a meeting of our shareholders require approval by a simple majority of the votes cast by shareholders entitled to vote at a meeting, either in person or by proxy. Our Articles provide that our Company shall have a lien on shares registered in the name of a shareholder or the legal representative of a shareholder for any debt of that shareholder to our Company. Shareholder Meetings The Business Corporations Act (British Columbia) provides that: (i) meetings of shareholders must be held in (British Columbia), unless otherwise provided in a company’s by-laws; (ii) directors must call an annual meeting of shareholders not later than 15 months after the last preceding annual meeting; (iii) for the purpose of determining shareholders entitled to receive notice of or vote at meetings of shareholders, the directors may fix in advance a date as the record date for that determination, provided that such date shall not precede by more than 50 days or by less than 21 days the date on which the meeting is to be held; (iv) the holders of not less than 5% of the issued shares entitled to vote at a meeting may requisition the directors to call a meeting of shareholders for the purposes stated in the requisition; (v) only shareholders entitled to vote at the meeting, our directors and our auditor are entitled to be present at a meeting of shareholders; and (vi) upon the application of a director or shareholder entitled to vote at the meeting, the Court of Queen’s Bench of (British Columbia) may order a meeting to be called, held and conducted in a manner that the Court directs. Pursuant to our Articles, meetings of shareholders of our Company may be held outside (British Columbia). Pursuant to our By-laws, the quorum for the transaction of business at a meeting of our shareholders is one or more shareholders who are present, in person or by proxy, that in the aggregate hold at least 15% of the issued and outstanding shares entitled to be voted at the meeting. 26 C. Material Contracts Other than as disclosed elsewhere in this Annual Report, the Company has not entered into any material contracts, other than contracts entered into in the ordinary course of business, during the two year period immediately preceding the filing of this Annual Report. D. Exchange Controls The Company is not aware of any Canadian federal or provincial laws, decrees, or regulations that restrict the export or import of capital, including foreign exchange controls, or that affect the remittance of dividends, interest or other payments to non-Canadian holders of the common shares.There are no limitations on the right of non-Canadian owners to hold or vote the common shares imposed by Canadian federal or provincial law or by the charter or other constituent documents of the Company. E. Taxation Canadian Federal Income Tax Consideration for United States Residents The following are the Canadian federal income tax considerations generally applicable to the holding and disposition of common shares of Hunt Mining by a holder (a) who, for the purposes of the Income Tax Act (Canada) the ("Tax Act"), is not resident in Canada or deemed to be resident in Canada, deals at arm's length and is not affiliated with Hunt Mining, holds the common shares as capital property and does not use or hold the common shares in the course of carrying on, or otherwise in connection with, a business in Canada, and (b) who, for the purposes of the Canada-United States Income Tax Convention (the "Treaty"), is a resident of the United States, has never been a resident of Canada, has not held or used (and does not hold or use) common shares in connection with a permanent establishment or fixed base in Canada, and who qualifies for the full benefits of the Treaty. The Canada Revenue Agency has recently introduced special forms to be used in order to substantiate eligibility for Treaty benefits, and affected holders should consult with their own advisors with respect to these forms and all relevant compliance matters. Holders who meet all such criteria in clauses (a) and (b) above are referred to herein as a "U.S. Holder" or "U.S. Holders", and this information only addresses such U.S. Holders. The information does not deal with special situations, such as particular circumstances of traders or dealers, limited liability companies, tax-exempt entities, insurers, financial institutions (including those to which the mark-to-market provisions of the Tax Act apply), or entities considered fiscally transparent under applicable law, or otherwise. This information is based on the current provisions of the Tax Act and the regulations thereunder, all proposed amendments to the Tax Act and regulations publicly announced by the Minister of Finance (Canada) to the date hereof, the current provisions of the Treaty and our understanding of the current administrative practices of the Canada Revenue Agency. It has been assumed that all currently proposed amendments to the Tax Act and regulations will be enacted as proposed and that there will be no other relevant change in any governing law, the Treaty or administrative policy, although no assurance can be given in these respects. This information does not take into account provincial, U.S. or other foreign income tax considerations, which may differ significantly from those discussed herein. U.S. Holders should note that this information only addresses certain Canadian federal income tax considerations relevant to the holding and disposition of common shares of Hunt Mining. Accordingly, all U.S. Holders or prospective U.S. Holders should consult their own tax advisors with respect to the tax consequences applicable to them having regard to their own particular circumstances. The discussion below is qualified accordingly. Dividend Dividends paid or deemed to be paid or credited by Hunt Mining to a U.S. Holder are subject to Canadian withholding tax. Under the Treaty, the rate of withholding tax on dividends paid to a U.S. Holder is generally limited to 15% of the gross dividend (or 5% in the case of a U.S. holder that is a corporate shareholder owning at least 10% of Hunt Mining's voting shares), provided the U.S. Holder can establish entitlement to the benefits of the Treaty. 27 Disposition A U.S. Holder is generally not subject to tax under the Tax Act in respect of a capital gain realized on the disposition of a common share in the open market, unless the share is "taxable Canadian property" to the holder thereof and the U.S. Holder is not entitled to relief under the Treaty. Provided that Hunt Mining's common shares are listed on a "designated stock exchange" for purposes of the Tax Act (which currently includes the TSXV) at the time of disposition, a common share will generally not constitute taxable Canadian property to a U.S. Holder unless, at any time during the 60 month period ending at the time of disposition, (i) the U.S. Holder or persons with whom the U.S. Holder did not deal at arm's length (or the U.S. Holder together with such persons) owned 25% or more of the issued shares of any class or series of Hunt Mining AND (ii) more than 50% of the fair market value of the share was derived directly or indirectly from certain types of assets, including real or immoveable property situated in Canada, Canadian resource properties or timber resource properties, and options, interests or rights in respect of any of the foregoing. Common shares of Hunt Mining may also be deemed to be taxable Canadian property under the Tax Act in certain specific circumstances. A U.S. Holder holding Hunt Mining common shares as taxable Canadian property should consult with the U.S. Holder's own tax advisors in advance of any disposition of Hunt Mining common shares or deemed disposition under the Tax Act in order to determine whether any relief from tax under the Tax Act may be available by virtue of the Treaty, and any related compliance procedures. United States Federal Income Tax Considerations The following are material U.S. federal income tax considerations applicable to a U.S. Holder (as defined below) arising from and relating to the acquisition, ownership, and disposition of common shares. No ruling from the Internal Revenue Service (the "IRS") has been requested, or will be obtained, regarding the U.S. federal income tax consequences of the acquisition, ownership, and disposition of common shares. This information is not binding on the IRS, and the IRS is not precluded from taking a position that is different from, and contrary to, the positions taken herein. Authorities This information is based on the Internal Revenue Code of 1986, as amended (the "Code"), Treasury Regulations (whether final, temporary, or proposed), published rulings of the IRS, published administrative positions of the IRS, the Treaty, and U.S. court decisions that are applicable and, in each case, as in effect and available, as of the date of this document. U.S. Holders The term "U.S. Holder" means a beneficial owner of common shares that is for U.S. federal income tax purposes: · an individual who is a citizen or resident of the U.S.; · a corporation (or other entity taxable as a corporation for U.S. federal income tax purposes) organized under the laws of the U.S., any state thereof or the District of Columbia; · an estate whose income is subject to U.S. federal income taxation regardless of its source; or · a trust that (1) is subject to the primary supervision of a court within the U.S. and the control of one or more U.S. persons for all substantial decisions or (2) has a valid election in effect under applicable Treasury Regulations to be treated as a U.S. person. 28 Non-U.S. Holders For purposes of hereof, a "non-U.S. Holder" is a beneficial owner of common shares that is not a U.S. Holder or a partnership. This information does not address the U.S. federal income tax consequences to non-U.S. Holders arising from and relating to the acquisition, ownership, and disposition of common shares. Accordingly, a non-U.S. Holder should consult its own tax advisors regarding the U.S. federal, U.S. federal alternative minimum, U.S. federal estate and gift, U.S. state and local, and foreign tax consequences (including the potential application of and operation of any income tax treaties) relating to the acquisition, ownership, and disposition of common shares. Passive Foreign Investment Company Rules PFIC Status of Hunt Mining If Hunt Mining were to constitute a "passive foreign investment company" under the meaning of Section 1297 of the Code (a "PFIC", as defined below) for any year during a U.S. Holder's holding period, then certain potentially adverse rules will affect the U.S. federal income tax consequences to a U.S. Holder resulting from the acquisition, ownership and disposition of common shares. Hunt Mining believes that it was classified as a PFIC during the tax year ended December 31, 2011, and based on current business plans and financial expectations, Hunt Mining expects that it will be a PFIC for the current tax year and may be a PFIC in future tax years. The determination of whether any corporation was, or will be, a PFIC for a tax year depends, in part, on the application of U.S. federal income tax rules, which are subject to differing interpretations. In addition, whether any corporation will be a PFIC for any tax year depends on the assets and income of such corporation over the course of each such tax year and, as a result, cannot be predicted with certainty as of the date of this document. Accordingly, there can be no assurance that the IRS will not challenge any determination made by Hunt Mining (or any subsidiary of Hunt Mining) concerning its PFIC status. Each U.S. Holder should consult its own tax advisors regarding the PFIC status of Hunt Mining and any subsidiary of Hunt Mining. In any year in which Hunt Mining is classified as a PFIC, a U.S. Holder may be required to file an annual report with the IRS containing such information as Treasury Regulations and/or other IRS guidance may require. U.S. Holders should consult their own tax advisors regarding the requirements of filing such information returns under these rules, including the requirement to file an IRS Form 8621. Hunt Mining generally will be a PFIC if, for a tax year, (a) 75% or more of the gross income of Hunt Mining is passive income (the "income test") or (b) 50% or more of the value of Hunt Mining's assets either produce passive income or are held for the production of passive income, based on the quarterly average of the fair market value of such assets (the "asset test"). "Gross income" generally includes all sales revenues less the cost of goods sold, plus income from investments and from incidental or outside operations or sources, and "passive income" generally includes, for example, dividends, interest, certain rents and royalties, certain gains from the sale of stock and securities, and certain gains from commodities transactions. Active business gains arising from the sale of commodities generally are excluded from passive income if substantially all (85% or more) of a foreign corporation's commodities are stock in trade or inventory, depreciable property used in a trade or business, or supplies regularly used or consumed in the ordinary course of its trade or business, and certain other requirements are satisfied. For purposes of the PFIC income test and asset test described above, if Hunt Mining owns, directly or indirectly, 25% or more of the total value of the outstanding shares of another corporation, Hunt Mining will be treated as if it (a) held a proportionate share of the assets of such other corporation and (b) received directly a proportionate share of the income of such other corporation. In addition, for purposes of the PFIC income test and asset test described above, and assuming certain other requirements are met, "passive income" does not include certain interest, dividends, rents, or royalties that are received or accrued by Hunt Mining from certain "related persons" (as defined in Section 954(d)(3) of the Code), to the extent such items are properly allocable to the income of such related person that is not passive income. Under certain attribution rules, if Hunt Mining is a PFIC, U.S. Holders will generally be deemed to own their proportionate share of Hunt Mining's direct or indirect equity interest in any company that is also a PFIC (a ''Subsidiary PFIC''), and will be subject to U.S. federal income tax on their proportionate share of (a) any "excess distributions," as described below, on the stock of a Subsidiary PFIC and (b) a disposition or deemed disposition of the stock of a Subsidiary PFIC by Hunt Mining or another Subsidiary PFIC, both as if such U.S. Holders directly held the shares of such Subsidiary PFIC. In addition, U.S. Holders may be subject to U.S. federal income tax on any indirect gain realized on the stock of a Subsidiary PFIC on the sale or disposition of common shares. Accordingly, U.S. Holders should be aware that they could be subject to tax even if no distributions are received and no redemptions or other dispositions of common shares are made. 29 Default PFIC Rules Under Section 1291 of the Code If Hunt Mining is a PFIC for any tax year during which a U.S. Holder owns common shares, the U.S. federal income tax consequences to such U.S. Holder of the acquisition, ownership, and disposition of common shares will depend on whether and when such U.S. Holder makes an election to treat Hunt Mining and each Subsidiary PFIC, if any, as a "qualified electing fund" or "QEF" under Section 1295 of the Code (a "QEF Election") or makes a mark-to-market election under Section 1296 of the Code (a "Mark-to-Market Election"). A U.S. Holder that does not make either a QEF Election or a Mark-to-Market Election will be referred to herein as a "Non-Electing U.S. Holder." A Non-Electing U.S. Holder will be subject to the rules of Section 1291 of the Code (described below) with respect to (a) any gain recognized on the sale or other taxable disposition of common shares and (b) any "excess distribution" received on the common shares. A distribution generally will be an "excess distribution" to the extent that such distribution (together with all other distributions received in the current tax year) exceeds 125% of the average distributions received during the three preceding tax years (or during a U.S. Holder's holding period for the common shares, if shorter). Under Section 1291 of the Code, any gain recognized on the sale or other taxable disposition of common shares (including an indirect disposition of the stock of any Subsidiary PFIC), and any "excess distribution" received on common shares or with respect to the stock of a Subsidiary PFIC, must be ratably allocated to each day in a Non-Electing U.S. Holder's holding period for the respective common shares. The amount of any such gain or excess distribution allocated to the tax year of disposition or distribution of the excess distribution and to years before the entity became a PFIC, if any, would be taxed as ordinary income. The amounts allocated to any other tax year would be subject to U.S. federal income tax at the highest tax rate applicable to ordinary income in each such year, and an interest charge would be imposed on the tax liability for each such year, calculated as if such tax liability had been due in each such year. A Non-Electing U.S. Holder that is not a corporation must treat any such interest paid as "personal interest," which is not deductible. If Hunt Mining is a PFIC for any tax year during which a Non-Electing U.S. Holder holds common shares, Hunt Mining will continue to be treated as a PFIC with respect to such Non-Electing U.S. Holder, regardless of whether Hunt Mining ceases to be a PFIC in one or more subsequent tax years. A Non-Electing U.S. Holder may terminate this deemed PFIC status by electing to recognize gain (which will be taxed under the rules of Section 1291 of the Code discussed above), but not loss, as if such common shares were sold on the last day of the last tax year for which Hunt Mining was a PFIC. QEF Election A U.S. Holder that makes a timely and effective QEF Election for the first tax year in which the holding period of its common shares begins generally will not be subject to the rules of Section 1291 of the Code discussed above with respect to its common shares. A U.S. Holder that makes a timely and effective QEF Election will be subject to U.S. federal income tax on such U.S. Holder's pro rata share of (a) the net capital gain of Hunt Mining, which will be taxed as long-term capital gain to such U.S. Holder, and (b) the ordinary earnings of Hunt Mining, which will be taxed as ordinary income to such U.S. Holder. Generally, "net capital gain" is the excess of (a) net long-term capital gain over (b) net short-term capital loss, and "ordinary earnings" are the excess of (a) "earnings and profits" over (b) net capital gain. A U.S. Holder that makes a QEF Election will be subject to U.S. federal income tax on such amounts for each tax year in which Hunt Mining is a PFIC, regardless of whether such amounts are actually distributed to such U.S. Holder by Hunt Mining. However, for any tax year in which Hunt Mining is a PFIC and has no net income or gain, U.S. Holders that have made a QEF Election would not have any income inclusions as a result of the QEF Election. If a U.S. Holder that made a QEF Election has an income inclusion, such a U.S. Holder may, subject to certain limitations, elect to defer payment of current U.S. federal income tax on such amounts, subject to an interest charge. If such U.S. Holder is not a corporation, any such interest paid will be treated as "personal interest," which is not deductible. 30 A U.S. Holder that makes a timely and effective QEF Election with respect to Hunt Mining generally (a) may receive a tax-free distribution from Hunt Mining to the extent that such distribution represents "earnings and profits" of Hunt Mining that were previously included in income by the U.S. Holder because of such QEF Election and (b) will adjust such U.S. Holder's tax basis in the common shares to reflect the amount included in income or allowed as a tax-free distribution because of such QEF Election. In addition, a U.S. Holder that makes a QEF Election generally will recognize capital gain or loss on the sale or other taxable disposition of common shares. The procedure for making a QEF Election, and the U.S. federal income tax consequences of making a QEF Election, will depend on whether such QEF Election is timely. A QEF Election will be treated as "timely" if such QEF Election is made for the first year in the U.S. Holder's holding period for the common shares in which Hunt Mining was a PFIC. A U.S. Holder may make a timely QEF Election by filing the appropriate QEF Election documents at the time such U.S. Holder files a U.S. federal income tax return for such year. If a U.S. Holder does not make a timely and effective QEF Election for the first year in the U.S. Holder's holding period for the common shares, the U.S. Holder may still be able to make a timely and effective QEF Election in a subsequent year if such U.S. Holder meets certain requirements and makes a "purging" election to recognize gain (which will be taxed under the rules of Section 1291 of the Code discussed above) as if such common shares were sold for their fair market value on the day the QEF Election is effective. If a U.S. Holder owns PFIC stock indirectly through another PFIC, separate QEF Elections must be made for the PFIC in which the U.S. Holder is a direct shareholder and the Subsidiary PFIC for the QEF rules to apply to both PFICs. A QEF Election will apply to the tax year for which such QEF Election is timely made and to all subsequent tax years, unless such QEF Election is invalidated or terminated or the IRS consents to revocation of such QEF Election. If a U.S. Holder makes a QEF Election and, in a subsequent tax year, Hunt Mining ceases to be a PFIC, the QEF Election will remain in effect (although it will not be applicable) during those tax years in which Hunt Mining is not a PFIC. Accordingly, if Hunt Mining becomes a PFIC in another subsequent tax year, the QEF Election will be effective and the U.S. Holder will be subject to the QEF rules described above during any subsequent tax year in which Hunt Mining qualifies as a PFIC. U.S. Holders should be aware that there can be no assurances that Hunt Mining will satisfy the record keeping requirements that apply to a QEF, or that Hunt Mining will supply U.S. Holders with information that such U.S. Holders are required to report under the QEF rules, in the event that Hunt Mining is a PFIC. Thus, U.S. Holders may not be able to make a QEF Election with respect to their common shares. Each U.S. Holder should consult its own tax advisors regarding the availability of, and procedure for making, a QEF Election. A U.S. Holder makes a QEF Election by attaching a completed IRS Form 8621, including a PFIC Annual Information Statement, to a timely filed United States federal income tax return. However, if Hunt Mining cannot provide the required information with regard to Hunt Mining or any of its Subsidiary PFICs, U.S. Holders will not be able to make a QEF Election for such entity and will continue to be subject to the rules discussed above that apply to Non-Electing U.S. Holders with respect to the taxation of gains and excess distributions. 31 Mark-to-Market Election A U.S. Holder may make a Mark-to-Market Election only if the common shares are marketable stock. The common shares generally will be "marketable stock" if the common shares are regularly traded on (a) a national securities exchange that is registered with the Securities and Exchange Commission, (b) the national market system established pursuant to section 11A of the Securities and Exchange Act of 1934, or (c) a foreign securities exchange that is regulated or supervised by a governmental authority of the country in which the market is located, provided that (i) such foreign exchange has trading volume, listing, financial disclosure, and surveillance requirements, and meets other requirements and the laws of the country in which such foreign exchange is located, together with the rules of such foreign exchange, ensure that such requirements are actually enforced and (ii) the rules of such foreign exchange effectively promote active trading of listed stocks. If such stock is traded on such a qualified exchange or other market, such stock generally will be "regularly traded" for any calendar year during which such stock is traded, other than in de minimis quantities, on at least 15 days during each calendar quarter. A U.S. Holder that makes a Mark-to-Market Election with respect to its common shares generally will not be subject to the rules of Section 1291 of the Code discussed above with respect to such common shares. However, if a U.S. Holder does not make a Mark-to-Market Election beginning in the first tax year of such U.S. Holder's holding period for the common shares or such U.S. Holder has not made a timely QEF Election, the rules of Section 1291 of the Code discussed above will apply to certain dispositions of, and distributions on, the common shares. A U.S. Holder that makes a Mark-to-Market Election will include in ordinary income, for each tax year in which Hunt Mining is a PFIC, an amount equal to the excess, if any, of (a) the fair market value of the common shares, as of the close of such tax year over (b) such U.S. Holder's adjusted tax basis in such common shares. A U.S. Holder that makes a Mark-to-Market Election will be allowed a deduction in an amount equal to the excess, if any, of (a) such U.S. Holder's adjusted tax basis in the common shares, over (b) the fair market value of such common shares (but only to the extent of the net amount of previously included income as a result of the Mark-to-Market Election for prior tax years). A U.S. Holder that makes a Mark-to-Market Election generally also will adjust such U.S. Holder's tax basis in the common shares to reflect the amount included in gross income or allowed as a deduction because of such Mark-to-Market Election. In addition, upon a sale or other taxable disposition of common shares, a U.S. Holder that makes a Mark-to-Market Election will recognize ordinary income or ordinary loss (not to exceed the excess, if any, of (a) the amount included in ordinary income because of such Mark-to-Market Election for prior tax years over (b) the amount allowed as a deduction because of such Mark-to-Market Election for prior tax years). Losses that exceed this limitation are subject to the rules generally applicable to losses provided in the Code and Treasury Regulations. A Mark-to-Market Election applies to the tax year in which such Mark-to-Market Election is made and to each subsequent tax year, unless the common shares cease to be "marketable stock" or the IRS consents to revocation of such election. Each U.S. Holder should consult its own tax advisors regarding the availability of, and procedure for making, a Mark-to-Market Election. Although a U.S. Holder may be eligible to make a Mark-to-Market Election with respect to the common shares, no such election may be made with respect to the stock of any Subsidiary PFIC that a U.S. Holder is treated as owning, because such stock is not marketable. Hence, the Mark-to-Market Election will not be effective to avoid the application of the default rules of Section 1291 of the Code described above with respect to deemed dispositions of Subsidiary PFIC stock or excess distributions from a Subsidiary PFIC. Other PFIC Rules Under Section 1291(f) of the Code, the IRS has issued proposed Treasury Regulations that, subject to certain exceptions, would cause a U.S. Holder that had not made a timely QEF Election to recognize gain (but not loss) upon certain transfers of common shares that would otherwise be tax-deferred (e.g., gifts and exchanges pursuant to corporate reorganizations). However, the specific U.S. federal income tax consequences to a U.S. Holder may vary based on the manner in which common shares are transferred. 32 Certain additional adverse rules may apply with respect to a U.S. Holder if Hunt Mining is a PFIC, regardless of whether such U.S. Holder makes a QEF Election. For example, under Section 1298(b)(6) of the Code, a U.S. Holder that uses common shares as security for a loan will, except as may be provided in Treasury Regulations, be treated as having made a taxable disposition of such common shares. Special rules also apply to the amount of foreign tax credit that a U.S. Holder may claim on a distribution from a PFIC. Subject to such special rules, foreign taxes paid with respect to any distribution in respect of stock in a PFIC are generally eligible for the foreign tax credit. The rules relating to distributions by a PFIC and their eligibility for the foreign tax credit are complicated, and a U.S. Holder should consult with its own tax advisors regarding the availability of the foreign tax credit with respect to distributions by a PFIC. The PFIC rules are complex, and each U.S. Holder should consult its own tax advisors regarding the PFIC rules and how the PFIC rules may affect the U.S. federal income tax consequences of the acquisition, ownership, and disposition of common shares. Ownership and Disposition of Common Shares The following discussion is subject to the rules described above under the heading "Passive Foreign Investment Company Rules." Distributions on Common Shares U.S. Holders receiving dividend distributions, including constructive dividends, with respect to common shares of the Company are required to include in gross income for United States Federal income tax purposes the gross amount of such distributions equal to the U.S. dollar value of such distributions on the date of receipt (based on the exchange rate on such date), to the extent that the Company has current or accumulated earnings and profits, without reduction for any Canadian income tax withheld from such distributions.Such Canadian tax withheld may be credited, subject to certain limitations, against the U.S. Holder’s United States federal income tax liability or, alternatively, may be deducted in computing the U.S. Holder’s United States federal taxable income (see more detailed discussion at “Foreign Tax Credit” below).To the extent that distributions exceed the current and accumulated earnings and profits of the Company, such distributions will be treated first as a return of capital up to the U.S. Holder’s adjusted basis in the common shares and thereafter as a gain from the sale or exchange of the common shares.(see more detailed discussion at "Sale or Other Taxable Disposition of Common Shares" below). Dividend income will be taxed at marginal tax rates applicable to ordinary income while preferential tax rates for long-term capital gains are applicable to a U.S. Holder which is an individual, estate or trust.There are currently no preferential tax rates for long-term capital gains for a U.S. Holder which is a corporation. In the case of foreign currency received as a dividend that is not converted by the recipient into U.S. dollars on the date of receipt, a U.S. Holder will have a tax basis in the foreign currency equal to its U.S. dollar value on the date of receipt.Gain or loss may be recognized upon a subsequent sale of other disposition of the foreign currency, including the exchange for U.S. dollars. Dividends paid on the common shares of the Company will not generally be eligible for the dividends received deduction provided to corporations receiving dividends from certain United States corporations.A U.S. Holder which is a corporation may, under certain circumstances, be entitled to a 70% deduction of the United States source portion of dividends received from a corporation (unless the corporation qualifies as a “foreign personal holding company” or a “passive foreign investment company”, as defined below) if such U.S. Holder owns shares representing at least 10% of the voting power and value of the corporation.The availability of this deduction is subject to several complex limitations which are beyond the scope of this discussion. The dividend rules are complex, and each U.S. Holder should consult its own tax advisors regarding the application of such rules. 33 Sale or Other Taxable Disposition of Common Shares Upon the sale or other taxable disposition of common shares, a U.S. Holder generally will recognize capital gain or loss in an amount equal to the difference between the U.S. dollar value of cash received plus the fair market value of any property received and such U.S. Holder's tax basis in such common shares sold or otherwise disposed of. A U.S. Holder's tax basis in common shares generally will be such holder's U.S. dollar cost for such common shares. Gain or loss recognized on such sale or other disposition generally will be long-term capital gain or loss if, at the time of the sale or other disposition, the common shares have been held for more than one year. Preferential tax rates currently apply to long-term capital gain of a U.S. Holder that is an individual, estate, or trust. There are currently no preferential tax rates for long-term capital gain of a U.S. Holder that is a corporation. Deductions for capital losses are subject to significant limitations under the Code. Additional Considerations Additional Tax on Passive Income For tax years beginning after December 31, 2012, certain individuals, estates and trusts whose income exceeds certain thresholds will be required to pay a 3.8% Medicare surtax on "net investment income" including, among other things, dividends and net gain from dispositions of property (other than property held in a trade or business). U.S. Holders should consult with their own tax advisors regarding the effect, if any, of this tax on their ownership and disposition of common shares. Receipt of Foreign Currency The amount of any distribution paid to a U.S. Holder in foreign currency, or on the sale, exchange or other taxable disposition of common shares, generally will be equal to the U.S. dollar value of such foreign currency based on the exchange rate applicable on the date of receipt (regardless of whether such foreign currency is converted into U.S. dollars at that time). A U.S. Holder will have a basis in the foreign currency equal to its U.S. dollar value on the date of receipt. Any U.S. Holder who converts or otherwise disposes of the foreign currency after the date of receipt may have a foreign currency exchange gain or loss that would be treated as ordinary income or loss, and generally will be U.S. source income or loss for foreign tax credit purposes. Each U.S. Holder should consult its own U.S. tax advisors regarding the U.S. federal income tax consequences of receiving, owning, and disposing of foreign currency. Foreign Tax Credit Subject to the PFIC rules discussed above, a U.S. Holder that pays (whether directly or through withholding) Canadian income tax with respect to dividends paid on the common shares generally will be entitled, at the election of such U.S. Holder, to receive either a deduction or a credit for such Canadian income tax. Generally, a credit will reduce a U.S. Holder's U.S. federal income tax liability on a dollar-for-dollar basis, whereas a deduction will reduce a U.S. Holder's income subject to U.S. federal income tax. This election is made on a year-by-year basis and applies to all foreign taxes paid (whether directly or through withholding) by a U.S. Holder during a year. Complex limitations apply to the foreign tax credit, including the general limitation that the credit cannot exceed the proportionate share of a U.S. Holder's U.S. federal income tax liability that such U.S. Holder's "foreign source" taxable income bears to such U.S. Holder's worldwide taxable income. In applying this limitation, a U.S. Holder's various items of income and deduction must be classified, under complex rules, as either "foreign source" or "U.S. source." Generally, dividends paid by a foreign corporation should be treated as foreign source for this purpose, and gains recognized on the sale of stock of a foreign corporation by a U.S. Holder should be treated as U.S. source for this purpose, except as otherwise provided in an applicable income tax treaty, and if an election is properly made under the Code. However, the amount of a distribution with respect to the common shares that is treated as a "dividend" may be lower for U.S. federal income tax purposes than it is for Canadian federal income tax purposes, resulting in a reduced foreign tax credit allowance to a U.S. Holder. In addition, this limitation is calculated separately with respect to specific categories of income. The foreign tax credit rules are complex, and each U.S. Holder should consult its own U.S. tax advisors regarding the foreign tax credit rules. 34 Backup Withholding and Information Reporting Under U.S. federal income tax law and Treasury Regulations, certain categories of U.S. Holders must file information returns with respect to their investment in, or involvement in, a foreign corporation. For example, U.S. return disclosure obligations (and related penalties) are imposed on individuals who are U.S. Holders that hold certain specified foreign financial assets in excess of $50,000. The definition of specified foreign financial assets includes not only financial accounts maintained in foreign financial institutions, but also, unless held in accounts maintained by a financial institution, any stock or security issued by a non-U.S. person, any financial instrument or contract held for investment that has an issuer or counterparty other than a U.S. person and any interest in a foreign entity. U.S. Holders may be subject to these reporting requirements unless their common shares are held in an account at a domestic financial institution. Penalties for failure to file certain of these information returns are substantial. U.S. Holders should consult with their own tax advisors regarding the requirements of filing information returns under these rules, including the requirement to file an IRS Form 8938. Payments made within the U.S. or by a U.S. payor or U.S. middleman, of dividends on, and proceeds arising from the sale or other taxable disposition of, common shares will generally be subject to information reporting and backup withholding tax, at the rate of 28% (currently scheduled to increase to 31% for payments made after December 31, 2012), if a U.S. Holder (a) fails to furnish such U.S. Holder's correct U.S. taxpayer identification number (generally on Form W-9), (b) furnishes an incorrect U.S. taxpayer identification number, (c) is notified by the IRS that such U.S. Holder has previously failed to properly report items subject to backup withholding tax, or (d) fails to certify, under penalty of perjury, that such U.S. Holder has furnished its correct U.S. taxpayer identification number and that the IRS has not notified such U.S. Holder that it is subject to backup withholding tax. However, certain exempt persons generally are excluded from these information reporting and backup withholding rules. Backup withholding is not an additional tax. Any amounts withheld under the U.S. backup withholding tax rules will be allowed as a credit against a U.S. Holder's U.S. federal income tax liability, if any, or will be refunded, if such U.S. Holder furnishes required information to the IRS in a timely manner. The discussion of reporting requirements set forth above is not intended to constitute an exhaustive description of all reporting requirements that may apply to a U.S. Holder. A failure to satisfy certain reporting requirements may result in an extension of the time period during which the IRS can assess a tax, and under certain circumstances, such an extension may apply to assessments of amounts unrelated to any unsatisfied reporting requirement. Each U.S. Holder should consult its own tax advisors regarding the information reporting and backup withholding rules. F. Dividends and Paying Agents Not Applicable G. Statements of Experts Not Applicable H. Documents on Display The Company is required to file financial statements and other information with the Securities Commission.The documents concerning the Company which are referred to in this Annual Report may be inspected at the Company’s executive offices, located at 23ppleway Ave, Liberty Lake, WA, 99019, USA. I. Subsidiary Information Not Applicable Item 11.Quantitative and Qualitative Disclosures About Market Risk The Company’s mineral properties are all currently at the exploration stage and the Company’s operations are limited to exploring those properties.The Company is exposed to certain financial risks, including currency risk, liquidity risk, price risk and interest rate risk. 35 Currency risk The Company holds cash balances, incurs payables and has receivables that are denominated in the Canadian Dollar, the United States Dollar and the Argentine Peso. These balances are subject to fluctuations in the exchange rate between the Canadian Dollar, and the United States Dollar and the Argentine Peso, resulting in currency gains or losses for the Company. The Company is exposed to the financial risk related to the fluctuation of foreign exchange rates. A significant change in the currency exchange rates between the United States dollar relative to the Canadian dollar and the Argentine Peso could have an effect on the Company’s results of operations, financial position or cash flows. The Company has not hedged its exposure to currency fluctuations. Credit risk Credit risk is the risk of an unexpected loss if a third party to a financial instrument fails to meet its contractual obligations.The Company’s cash and equivalents are held through Canadian, United States and Argentine financial institutions. The Company maintains its cash and equivalents in multiple financial institutions. The Company maintains cash in an Argentine bank. The Argentine accounts, which had a Canadian dollar balance of $11,117 at December 31, 2014 (December 31, 2013 - $8,094) are considered uninsured and may be at risk in case of the failure of the bank. The Company controls for this risk by only keeping funds in Argentina sufficient to meet approximately two months of operating expenses. The Company pays VAT to the Argentine government on all expenses in Argentina.This creates a VAT receivable owed by the government of Argentina.The Company’s receivable at December 31, 2014 is $557,480 ($1,308,076 – undiscounted) (December 31, 2013 - $548,676 ($1,526,260 – undiscounted)).The Company believes this to be a collectible amount and it is backed in the strength and laws of the Argentine government.If for some reason the government did not pay, changed the laws, defaulted on the receivable or the Company never achieved any mineral production, the Company could lose the full value of the receivable. Liquidity risk Liquidity risk is the risk that the Company will not be able to meet its financial obligations as they become due. The Company manages liquidity risk through the management of its capital structure.The Company is dependent on the capital markets to raise capital by issuing equity in the Company to support operations. The current environment is prohibitive for the issuance of capital and there is no guarantee that should the Company need to raise new capital to support operations it will be able to do so on favorable terms, if at all.All of the Company’s accounts payable and accrued liabilities are current and payable within one year. Price risk The Company closely monitors commodity prices to determine the appropriate course of action to be taken by the Company.A dramatic decline in commodity prices could impact the viability of the Company and the carrying value of its properties. The Company is exposed to price risk with respect to commodity prices.There is minimal price risk at the present time as the Company is not yet in the production phase. 36 Interest rate risk Interest rate risk is the impact that changes in interest rates could have on the Company’s earnings and liabilities.In the normal course of business, the Company is not exposed to interest rate fluctuations because it has no interest bearing debt as at December 31, 2014 and invested cash is short-term in nature. Item 12.Description of Securities Other Than Equity Securities Not Applicable PART II Item 13.Defaults, Dividend Arrearages and Delinquencies Not Applicable Item 14.Material Modifications to the Rights of Security Holders and Use of Proceeds Not Applicable Item 15.Controls and Procedures Disclosure Controls and Procedures The Company’s management carried out an evaluation, under the supervision and with the participation of our Chief Executive Officer and our Chief Financial Officer, of the effectiveness of our disclosure controls and procedures (as defined in Rule 13a-15(e) under the Securities and Exchange Act of 1934, as amended) as of the end of the fiscal year covered by this report.Based on the evaluation, our Chief Executive Officer and Chief Financial Officer concluded that, as of December 31, 2014, our disclosure controls and procedures are effective. Management’s Annual Report on Internal Control over Financial Reporting The Company’s management is responsible for establishing and maintaining adequate internal control over financial reporting (as defined in Rule 13a-15(f) or Rule 15d-15(f) promulgated under the Exchange Act).Management (under the supervision and with the participation of the Chief Executive Officer and the Chief Financial Officer) assessed the effectiveness of our internal control over financial reporting as of December 31, 2014, using the Internal Control - Integrated Framework, which is a suitable, recognized control framework established by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Management has assessed the effectiveness of the Company’s internal control over financial reporting and concluded that such internal control over financial reporting is effective as of December 31, 2014. This annual report does not include an attestation report of the Company’s registered public accounting firm regarding internal control over financial reporting. The Company’s management’s report was not subject to attestation by the Company’s registered independent public accounting firm because it is not an accelerated filer or large accelerated filer and exempt as an Emerging Growth Company. Changes in Internal Control over Financial Reporting There were no changes in the Company’s internal control over financial reporting that occurred during the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting. Item 16.[Reserved] 37 Item 16A.Audit Committee Financial Expert The Company’s Audit Committee currently consists of two members, all of whom are financially literate.Our board of directors has determined that Mr. Alan Chan meets the requirements of an “audit committee financial expert” as defined in Item 16A of Form 20-F under the Exchange Act. Item 16B.Code of Ethics Our board of directors has not yet adopted a written code of conduct for directors, officers and employees. The Audit Committee has adopted a Whistle Blower Policy which establishes a procedure for any person to report any serious concern regarding business ethics related to our Company as well as any serious concern regarding a questionable accounting, internal accounting controls or auditing matter. The board has found that the fiduciary duties placed on individual directors and officers by the Business Corporations Act (British Columbia) and applicable jurisprudence, and on the individual director’s participation in decisions of the board in which the director has an interest, have been sufficient to ensure that the board operates in the best interests of the Company. Item 16C.Principal Accountant Fees and Services Audit Fees The following table sets forth the aggregate fees billed to us by our principal accountant MNP LLP, Chartered Accountants, in each of the last two fiscal years: Year ended December 31, Audit fees Audit-related fees Nil Nil Tax fees(1) All other fees(2) Total Notes: (1)Fees for the preparation and completion of the Corporation’s tax returns. (2)Fees related to the quarterly review of financial statements and non-audit professional services. Item 16D.Exemptions from the Listing Standards for Audit Committees Not Applicable Item 16E.Purchases of Equity Securities by the Issuer and Affiliated Purchasers None 38 Item 16F.Changes in Registrant’s Certifying Accountant Resignation of MNP LLP, Chartered Accountants During the Company’s three most recent fiscal years, MNP LLP (“MNP”), who were previously engaged as the principal accountant to audit the Company, resigned. The Company requested and MNP agreed to submit its resignation as the Company’s principal accountant effective January 20, 2015.The Audit Committee and the Board of Directors of the Corporation considered and approved the decision to change accountants. The report of MNP, the Company’s principal accountant appointed by the Board of Directors, on the Company’s consolidated financial statements for the fiscal years ended December 31, 2013 and 2012 did not contain an adverse opinion, a disclaimer of opinion, a modification or qualification.The audit report did include comments on “Emphasis of Matter” as it relates to the existence of a material uncertainty that may cast significant doubt about the Company’s ability to continue as a going concern. During the Company’s three most recent fiscal years and any subsequent interim period preceding such resignation, there were no disagreements with MNP on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, in not resolved to the satisfaction of MNP, would have caused it to make reference to the subject matter of the disagreements in connection with its report.None of the following events occurred within the Company’s two most recent fiscal years and any subsequent interim period preceding MNP’s resignation: (A) MNP advised the Company that information came to MNP’s attention that has led it to no longer be able to rely on management’s representations, or that had made it unwilling to be associated with the consolidated financial statements prepared by management; (B) MNP advised the Company that information came to MNP’s attention that has led it to no longer be able to rely on management’s representations, or that had made it unwilling to be associated with the consolidated financial statements prepared by management; (C) MNP advised the Company of the need to expand significantly the scope of its audit, or that information came to MNP’s attention during the Company’s two most recent fiscal years and any subsequent interim period, that if further investigated may: (i) materially impact the fairness or reliability of either: a previously issued audit report or the underlying consolidated financial statements, or the consolidated financial statements issued or to be issued covering the fiscal period(s) subsequent to the date of the most recent consolidated financial statements covered by an audit report (including information that may prevent it from rendering an unqualified audit report on those consolidated financial statements); or (ii) cause it to be unwilling to rely on management’s representations or to be associated with the Company’s consolidated financial statements; and due to MNP’s resignation (due to audit scope limitations or otherwise), or for any other reason, MNP did not so expand the scope of its audit or conduct such further investigation; or (D) MNP advised the Company that information came to MNP’s attention that it had concluded materially impacts the fairness or reliability of either: (i) a previously issued audit report or the underlying consolidated financial statements, or (ii) the consolidated financial statements issued or to be issued covering the fiscal period(s) subsequent to the date of the most recent consolidated financial statements covered by an audit report (including information that, unless resolved to MNP’s satisfaction, would prevent it from rendering an unqualified audit report on those consolidated financial statements); and due to MNP’s resignation (due to audit scope limitations or otherwise), or for any other reason, the issue had not been resolved to MNP’s satisfaction prior to its resignation. 39 Appointment of Crowe MacKay LLP, Chartered Accountants The Company engaged Crowe MacKay LLP (“Crowe MacKay”) as its principal accountant to audit its consolidated financial statements effective March 23, 2015.During the Company’s two most recent fiscal years and any subsequent interim period prior to engaging Crowe MacKay, the Company did not consult Crowe MacKay regarding (i) the application of accounting principles to a specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on the Company’s consolidated financial statements, or (ii) any matter that was either the subject of a disagreement or a reportable event as described in Item 16F(a)(1)(v) of Form 20-F. Item 16F Disclosure Provided to Former Accountants The Company has provided MNP with a copy of its disclosures under Item 16F of this annual report on Form 20-F.The Company has requested that MNP provide the Company with a letter addressed to the Canadian Commissions and TSX Venture Exchange stating where it agrees with the statements made by the Company in response to this Item 16F(a) and if not, stating the respects in which it does not agree.The Company has filed a letter from MNP as Exhibit 16.1 to this annual report on Form 20-F. Item 16G.Corporate Governance Not Applicable Item 16H.Mine Safety Disclosure Not Applicable PART III Item 17.Financial Statements The Company has provided financial statements pursuant to Item 18. Item 18.Financial Statements The Company’s financial statements are stated in Canadian Dollars (CDN$) and are prepared in accordance with IFRS. The following Consolidated Financial Statements pertaining to the Company are filed as part of this annual report: Independent Auditors’ Report Consolidated Statements of Financial Position Consolidated Statements of Loss and Comprehensive Loss Consolidated Statement of Changes in Shareholders’ Equity Consolidated Statements of Cash Flows Notes to the Consolidated Financial Statements 40 Item 19.Exhibits Exhibit NumberName Articles of Hunt Mining Corp. List of Subsidiaries Certification of the Principal Executive Officer filed pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of the Principal Financial Officer filed pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of the Principal Executive Officer furnished pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Certification of the Principal Financial Officer furnished pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Letter from MNP LLP to the Canadian Commissions and TSX Venture Exchange dated March 23, 2015 Incorporated by reference to Exhibit 3.1 to Hunt Mining Corp.’s registration statement on Form F-1/A-3, filed with the SEC on March 31, 2014. See Item 4.C., Organizational Structure, herein. 41 SIGNATURES The registrant hereby certifies that it meets all of the requirements for filing on Form 20-F and that it has duly caused and authorized the undersigned to sign this annual report on its behalf. HUNT MINING CORP. /s/ Tim Hunt Tim Hunt Executive Chairman, Chief Executive Officer and President (Principal Executive Officer) Date: April 30, 2015 /s/ Bob Little Bob Little Chief Financial Officer (Principal Financial Officer) Date: April 30, 2015 42 Audited Consolidated Financial Statements (Expressed in Canadian Dollars) Years Ended December 31, 2014 and 2013 43 Management’s Report To the Shareholders of Hunt Mining Corp. (the “Company”) Management is responsible for the preparation and presentation of the accompanying consolidated financial statements, including responsibility for significant accounting judgments and estimates in accordance with International Financial Reporting Standards.This responsibility includes selecting appropriate accounting principles and methods, and making decisions affecting the measurement of transactions in which objective judgment is required. In discharging its responsibilities for the integrity and fairness of the consolidated financial statements, management designs and maintains the necessary accounting systems and related internal controls to provide reasonable assurance that transactions are authorized, assets are safeguarded and financial records are properly maintained to provide reliable information for the preparation of consolidated financial statements. The Board of Directors has appointed an Audit Committee, consisting entirely of independent directors who are neither management nor employees of the Company.The Audit Committee is responsible for overseeing management in the performance of its financial reporting responsibilities, and for approving the financial information included in the annual report.The Audit Committee has the responsibility of meeting with management, and the external auditors to discuss the internal controls over the financial reporting process, auditing matters and financial reporting issues. The Audit Committee is also responsible for recommending the appointment of the Company's external auditors. Crowe MacKay LLP, an independent firm of Chartered Accountants, is appointed by the Shareholders to audit the consolidated financial statements and report directly to them; their report follows.The external auditors have full and free access to, and meet periodically and separately with, both the Audit Committee and management to discuss their audit findings. (signed) (signed) Tim Hunt Bob Little President and Chief Executive Officer Chief Financial Officer Spokane, Washington April 30, 2015 44 Crowe MacKay LLP Member Crowe Horwath International Elveden House 1700. 717-7 Avenue SW Calgary, AB T2P 0Z3 + 1 403.294.9292 Tel +1.403.294.9262 Fax + 1.836.599.9292 Toll Free www.crowemackay.ca Independent Auditors’ Report To the Shareholders of Hunt Mining Corp.: We have audited the accompanying consolidated financial statements of Hunt Mining Corp. and its subsidiaries, which comprise the consolidated statements of financial position as at December 31, 2014, and the consolidated statements of loss and comprehensive loss, changes in shareholders' equity and cash flows for the years then ended, and a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors' Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audit in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements.The procedures selected depend on the auditors’ judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. An audit also includes assessing the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained during our audit is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Hunt Mining Corp. and its subsidiaries as at December 31, 2014, and their financial performance and their cash flows for the years then ended in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. Emphasis of Matter - Going Concern Without qualifying our opinion, we draw attention to Note 3 in the consolidated financial statements which indicates that Hunt Mining Corp. has had minimal revenues and has accumulated losses of $34,478,437. These conditions indicate the existence of substantial doubt on Hunt Mining Corp.’s ability to continue as a going concern. 45 Crowe MacKay LLP Member Crowe Horwath International Elveden House 1700. 717-7 Avenue SW Calgary, AB T2P 0Z3 + 1 403.294.9292 Tel +1.403.294.9262 Fax + 1.836.599.9292 Toll Free www.crowemackay.ca Other Matter The financial statements for Hunt Mining Corp. as at and for the year ended December 31, 2013 were audited by another auditor who expressed an unmodified opinion on those financial statements on April 30, 2014. April 30, 2015 Calgary, Canada Chartered Accountants 46 Hunt Mining Corp. Consolidated Financial Statements Years ended December 31, 2014 and 2013Page Page Consolidated Statements of Financial Position 48 Consolidated Statements of Loss and Comprehensive Loss 49 Consolidated Statement of Changes in Shareholders’ Equity 50 Consolidated Statements of Cash Flows 51 Notes to the Consolidated Financial Statements
